                Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                       Desc
                               Main Document - Removed SS Form Page 1 of 54


                                                                          ,
 Fill in this information to identify your case:


United States Bankruptcy Court for the:


 SOUTHERN DISTRICT OF OHIO, COLUMBUS DIVISION


Case number(itknown)             ------                                               Chapter you are filing under:

                                                                                      D   Chapter?

                                                                                      D   Chapter   11

                                                                                      D   Chapter   12

                                                                                      •   Chapter   13                                    D   Check if this an amended
                                                                                                                                              f iling




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                 12/17
The bankruptcy forms use you and Debtor           1   to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a joint
case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses                         Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as               Debtor 1      and the other as   Debtor 2.   The same person must be   Debtor 1 in all
of the forms.


Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.




            Identify Yourself


                                      About Debtor      1:                                                     About Debtor     2 (Spouse   Only in a Joint Case):


 1.   Your full name


      Write the name that is on       George
      your government-issued          First name                                                               First name
      picture identification (for
      example, your driver's
                                      Clifford
      license or passport),
                                      Middle name                                                              Middle name

      Bring your picture
                                      Tedrow
      identification to your meeting-,:c..:::..:.
                                           :..: :...:.
                                                  ...: .:
                                                       __ :-:::---;::,..-:::-
                                                                         -, ---:--:-:--:.,.,-- ------
                                      Last name and Suffix (Sr,, Jr,, II, Ill)                                 Last name and Suffix (Sr,, Jr,, II, Ill)
      with the trustee,




 2.   All other names you have
      used in the last    8   years

      Include your married or
      maiden names.




 3.   Only the last   4 digits of
      your Social Security
      number or federal
                                      xxx-xx-9874
      Individual Taxpayer
      Identification number
      (ITIN)




Official Form   101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                                        page   1
                Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                      Desc
                               Main Document - Removed SS Form Page 2 of 54
Debtor   1   Tedrow, George Clifford                                                                            Case number(itknown)




                                     About Debtor       1:                                               About Debtor 2 (Spouse Only in a Joint Case):


4.   Any business names and
     Employer Identification
     Numbers (EIN) you have          •   I have not used any business name or EINs.                      D   I have not used any business name or EINs.
     used in the last    8   years


     Include trade names and         Business name(s)                                                    Business name(s)
     doing business as names

                                     EINs                                                                EINs




5.   Where you live                                                                                      If Debtor 2 lives at a different address:


                                     280 W Main St
                                     Crooksville, OH 43731-1075
                                     Number, Street, City, State & ZIP Code                              Number, Street. City, State      & ZIP   Code


                                     Per
                                     County                                                              County


                                     If your mailing address is different from the one                   If Debtor 2's mailing address is different from yours, fill it in
                                     above, fill it in here. Note that the court will send any           here. Note that the court will send any notices to this mailing
                                     notices to you at this mailing address.                             address.




                                     Number, P.O. Box, Street, City, State        & ZIP   Code           Number, P.O. Box, Street, City, State       & ZIP   Code




6.   Why you are choosing            Check one:
     this district to   file for                                                                         Check one.·
     bankruptcy                      •      Over the last    180   days before filing this petition, I
                                                                                                         D      Over the last    180 days before filing this petition, I   have
                                            have lived in this district longer than in any other
                                                                                                                 lived in this district longer than in any other district.
                                            district.


                                     D      I   have another reason.
                                                                                                         •       I have another reason.

                                            Explain. (See    28   U.S.C. §   1408.)                              Explain. (See   28   U S.C.§   1408.)




Official Form   101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                          page    2
               Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                      Desc
                              Main Document - Removed SS Form Page 3 of 54
Debtor 1     Tedrow, George Clifford                                                                               Case number(!tknown)




            Tell the Court About Your Bankruptcy Case

7.    The chapter of the           Check one. (For a brief description of each, see Notice Required by 11 U.S C.§ 342(b) for Individuals Filing for Bankruptcy (Form
      Bankruptcy Code you are      2010)). Also, go to the top of page 1 and check the appropriate box.
      choosing to file under
                                   D Chapter       7

                                   D Chapter 11

                                   D Chapter 12

                                   •   Chapter 13




8.    How you will pay the fee     •        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                            about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money order.
                                             If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with a
                                            pre-printed address.

                                   D        I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay The
                                            Filing Fee in Installments (Official Form 1 03A).

                                   D        I request that my fee be waived (You may request this option only if you are filing for Chapter      7.   By law, a judge may, but is
                                            not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that applies to
                                            your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out the Application
                                            to Have the Chapter     7 Filing   Fee Waived (Official Form 1038) and file it with your petition.




9.    Have you filed for           D No.
      bankruptcy within the last
      8   years?                   •   Yes.

                                                              Southern District of
                                                  District    Ohio                              When      6/04/15                Case number     15-53700

                                                  District                                      When                             Case number

                                                  District                                      When                             Case number




10.   Are any bankruptcy cases     •   No
      pending or being filed by
      a spouse who is not filing   DYes.
      this case with you, or by
      a business partner, or by
      an affiliate?

                                                  Debtor                                                                        Relationship to you

                                                  District                                      When                            Case number, if known

                                                  Debtor                                                                        Relationship to you

                                                  District                                      When                            Case number, if known




11.   Do you rent your             •               Go to line 12.
                                       No.
      residence?
                                   DYes.           Has your landlord obtained an ev iction judgment against you?

                                                   D         No. Go to line 12.

                                                   D         Yes. Fill outlnitial Statement About an Eviction Judgment Against You (Form 1 01A) and file it as part of this
                                                             bankruptcy petition.




Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                                          page 3
                Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                 Desc
                               Main Document - Removed SS Form Page 4 of 54
Debtor 1      Tedrow, George Clifford                                                                             Case number (It known)




           Report About Any Businesses You Own as a Sole Proprietor

12.   Are you a sole proprietor
      of any full- or part-time       • No.        Go to Part4.
      business?

                                      DYes.        Name and location of business

      A sole proprietorship is a
      business you operate as an                   Name of business, if any
      individual, and is not a
      separate legal entity such as
      a corporation, partnership,
      or LLC.
                                                   Number, Street, City, State & ZIP Code
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.                            Check the appropriate box to describe your business:

                                                   D        Health Care Business (as defined in 11 U.S.C.§ 101(27A))

                                                   D        Single Asset Real Estate (as defined in 11 U.S C.§ 101 (51 B))

                                                   D        Stockbroker (as defined in 11 U.S.C.§ 101(53A))

                                                   D        Commodity Broker (as defined in 11 U.S.C.§ 101(6))

                                                   D        None of the above


13.   Are you filing under            If you are filing under Chapter   11, the cout1 must know whether you are a small business debtor so that it can set appropriate
      Chapter   11 of the             deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
      Bankruptcy Code and are         operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11
      you asmall business             U.S.C. 1116(1 )(B).
      debtor?
                                      • No.        I am not filing under Chapter 11.
      For a definition of small
      business debtor, see 11
                                      D No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
      U.S.C. § 101(51 D).
                                                   Code.


                                      DYes.        I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.




            Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14.   Do you own or have any
                                      • No.
      property that poses or is
      alleged to pose a threat of     DYes.
      imminent and identifiable                 What is the hazard?
      hazard to public health or
      safety? Or do you own
      any property that needs                    If immediate attention is
      immeiliate attention?                     needed, why is it needed?


      For example, do you own
      perishable goods, or
      livestock that must be fed,               W here is the property?
      or a building that needs
      urgent repairs?
                                                                                  Number, Street, City, State & Zip Code




Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                                     page4
                Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                               Desc
                               Main Document - Removed SS Form Page 5 of 54
Debtor 1     Tedrow, George Clifford                                                                      Case number (if known)


            Explain Your Efforts to Receive a Briefing About Credit Counseling

                                      About Debtor 1:                                                 About Debtor   2 (Spouse Only in a Joint Case):
15.   Tell the court whether          You must check one.                                             You must check one:
      you have received a                 I received a briefing from an approved credit               D   I received a briefing from an approved credit
                                      •
      briefing about credit               counseling agency within the 180 days before I                  counseling agency within the 180 days before I filed
      counseling.                         filed this bankruptcy petition, and I received a                this bankruptcy petition, and I received a certificate of
                                          certificate of completion.                                      completion.
      The law requires that you
      receive a briefing about            Attach a copy of the certificate and the payment plan,          Attach a copy of the certificate and the payment plan, if any,
      credit counseling before you        if any, that you developed with the agency.                     that you developed with the agency.
      file for bankruptcy. You
      must truthfully check one of    D   I received a briefing from an approved credit               D   I received a briefing from an approved credit
      the following choices. If you       counseling agency within the 180 days before I                  counseling agency within the 180 days before          I filed
      cannot do so, you are not           filed this bankruptcy petition, but I do not have a             this bankruptcy petition, but I do not have a certificate
      eligible to file.                   certificate of completion.                                      of completion.


      If you file anyway, the court       Within 14 days after you file this bankruptcy petition,         Within 14 days after you file this bankruptcy petition, you
                                          you MUST file a copy of the certificate and payment             MUST file a copy of the certificate and payment plan, if any.
      can dismiss your case, you
                                          plan, if any.
      will lose whatever filing fee
      you paid, and your creditors
      can begin collection            D   I certify that I asked for credit counseling                D   I certify that   I asked for credit counseling services
      activities again.                   services from an approved agency, but was                       from an approved agency, but was unable to obtain
                                          unable to obtain those services during the          7           those services during the         7 days after I made my
                                          days after I made my request, and exigent                       request, and exigent circumstances merit a 30-day
                                          circumstances merit a 30-day temporary waiver                   temporary waiver of the requirement.
                                          of the requirement.
                                                                                                          To ask for a 30-day temporary waiver of the requirement,
                                          To ask for a 30-day temporary waiver of the                     attach a separate sheet explaining what efforts you made to
                                          requirement, attach a separate sheet explaining what            obtain the briefing, why you were unable to obtain it before
                                          efforts you made to obtain the briefing, why you were           you filed for bankruptcy, and what exigent circumstances
                                          unable to obtain it before you filed for bankruptcy, and        required you to file this case.
                                          what exigent circumstances required you to file this
                                          case.                                                           Your case may be dismissed if the court is dissatisfied with
                                                                                                          your reasons for not receiving a briefing before you filed for
                                          Your case may be dismissed if the court is                      bankruptcy.
                                          dissatisfied with your reasons for not receiving a
                                          briefing before you filed for bankruptcy.                       If the court is satisfied with your reasons, you must still

                                          If the court is satisfied with your reasons, you must           receive a briefing within 30 days after you file. You must file

                                          still receive a briefing within 30 days after you file.         a certificate from the approved agency, along with a copy of

                                          You must file a certificate from the approved agency,           the payment plan you developed, if any. If you do not do so,

                                          along with a copy of the payment plan you developed,            your case may be dismissed.

                                          if any. If you do not do so, your case may be
                                                                                                          Any extension of the 30-day deadline is granted only for
                                          dismissed.
                                                                                                          cause and is limited to a maximum of 15 days.

                                          Any extension of the 30-day deadline is granted only
                                          for cause and is limited to a maximum of 15 days.
                                      D   I am not required to receive a briefing about               D   I am not required to receive a briefing about credit
                                          credit counseling because of:                                   counseling because of:


                                          D       Incapacity.                                             D    Incapacity.
                                                  I have a me·ntal illness or a mental deficiency              I have a mental illness or a mental deficiency that
                                                  that makes me incapable of realizing or makin[               makes me incapable of realizing or making rational
                                                  rational decisions about finances.                           decisions about finances.


                                          D       Disability.                                             D    Disability.
                                                  My physical disability causes me to be unable                My physical disability causes me to be unable to
                                                  to participate in a briefing in person, by phone,            participate in a briefing in person, by phone, or through
                                                  or through the internet, even after I reasonably             the internet, even after I reasonably tried to do so.
                                                  tried to do so.


                                          D       Active duty.                                            D    Active duty.
                                                  I am currently on active military duty in a                  I am currently on active military duty in a military
                                                  military combat zone.                                        combat zone.

                                          If you believe you are not required to receive a briefing       If you believe you are not required to receive a briefing about
                                          about credit counseling, you must file a motion for             credit counseling, you must file a motion for waiver of credit
                                          waiver credit counseling with the court.                        counseling with the court.




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 5
              Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                      Desc
                             Main Document - Removed SS Form Page 6 of 54
Debtor 1     Tedrow, George Clifford                                                                            Case number(ifknown)


            Answer These Questions for Reporting Purposes

16.   What kind of debts do          16a.       Are your debts primarily consumer debts?          Consumer debts are defined in 11 U.S.C.§ 101 (8) as "incurred by an
      you have?                                 individual primarily for a personal, family, or household purpose."

                                                0 No. Go to line 16b.

                                                • Yes. Go to line 17.

                                     16b.       Are your debts primarily business debts?         Business debts are debts that you incurred to obtain money
                                                for a business or investment or through the operation of the business or investment.

                                                0 No. Go to line 16c.

                                                0 Yes. Go to line 17.

                                     16c.       State the type of debts you owe that are not consumer debts or business debts




17.   Are you filing under                      I am not filing under Chapter 7. Go to line 18.
                                     • No.
      Chapter 7?


      Do you estimate that after     0 Yes.     I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses are
      any exempt property is                    paid that funds will be available to distribute to unsecured creditors?
      excluded and
      administrative expenses                   0 No
      are paid that funds will be
      available for distribution                DYes
      to unsecured creditors?


18.   How many Creditors do                                                            0 1,000-5,000                                 0 25,001-50,000
                                     ·1-49
      you estimate that you
                                     0 50-99                                           0 5001-10,000                                 0 50,001-100,000
      owe?
                                     0 100-199                                         0 10,001-25,000                               0 More than100,000

                                     0 200-999


19.   How much do you                0 $0 -$50,000                                     0$1,000,001-$10 million                       0$500,000,001 -$1 billion
      estimate your assets to
                                     0 $50,001 -$100,000                               0 $10,000,001 -$50 million                    0$1,000,000,001-$10 billion
      be worth?
                                     • $100,001-$500,000                               0 $50,000,001-$100 million                    0$10,000,000,001 -$50 billion

                                     0$500,001-$1 million                              0 $100,000,001-$500 million                   0 More than$50 billion



20.   How much do you                0   so -$50,000                                   0$1,000,001-$10 million                       0$500,000,001-$1 billion
      estimate your liabilities to
                                     • $50,001 -$100,000                               0 $10,000,001 -$50 million                    0 $1,000,000,001-$10 billion
      be?
                                     0$100,001 -$500,000                               0 $50,000,001 -$100 million                   0 $10,000,000,001-$50 billion

                                     0$500,001-$1 million                              0 $100,000,001-$500 million                   0 More than$50 billion



            Sign Below


For   you                            I have examined this petition, and I declare under penalty of pe rj ury that the information provided is true and correct.


                                     If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United
                                     States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.


                                     If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I
                                     have obtained and read the notice required by 11 U.S.C. § 342(b).


                                     I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.


                                     I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy
                                     case can result in fines up to$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
                                     /s/ George Clifford Tedrow
                                     George Clifford Tedrow                                              Signature of Debtor 2
                                     Signature of Debtor 1


                                     Executed on      October 4, 2019                                    Executed on
                                                     MM  I DD /YYYY                                                       MM/ DD/YYYY




Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 6
              Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                 Desc
                             Main Document - Removed SS Form Page 7 of 54
Debtor 1    Tedrow, George Clifford                                                                         Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed under
represented by one              Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for which the
                                person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C.§ 342(b) and, in a case in
If you are not represented by   which§ 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules filed with the
an attorney, you do not need    petition is incorrect.
to file this page.

                                /s/ James W. Park                                                    Date         October 4, 2019
                                Signature of Attorney for Debtor                                                  MM/ DD/YYYY


                                James W. Park
                                Printed name


                                J.W. Park, LLC
                                Firm name




                                PO Box 20622
                                Columbus, OH 43220-0622
                                Number. Street. City, State & ZIP Code


                                Contact phone                                                   Email address        jameswparkesq@gmail.com

                                0082331
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 7
              Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                            Desc
                             Main Document - Removed SS Form Page 8 of 54

              Fill in this information to identify your case:
 Debtor 1                       George Clifford Tedrow
                                F1rst Name                     Middle Name               Last Name

 Debtor 2
 (Spouse if, f1ling)            F1rst Name                     Middle Name               Last Name



 United States Bankruptcy Court for the:                 SOUTHERN DISTRICT OF OHIO, COLUMBUS DIVISION


 Case number
 (1f known)
                                                                                                                                          D       Check if this is an
                                                                                                                                                  amended filing




Official Form 1 06Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


I@IM Summarize Your Assets
                                                                                                                                                Your assets
                                                                                                                                                Value of what you own


 1.     Schedule AlB: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule AlB                                                                                   $   ____                  9_4_,37
                                                                                                                                                                                 _ o.
                                                                                                                                                                                    _ oo
                                                                                                                                                                                      _ _

        1b. Copy line 62, Total personal property, from Schedule AlB                                                                             $   _
                                                                                                                                                      __
                                                                                                                                                                       _;1-'-1-'-',4
                                                                                                                                                                                   ..;;.. 0=0..;;.
                                                                                                                                                                                              00
                                                                                                                                                                                              •    . =--

        1c. Copy line 63, Total of all property on Schedule A/B ................                                                                 $   _
                                                                                                                                                      __
                                                                                                                                                                       ,;...0..;;...: 5.<..;.
                                                                                                                                                                       1                      7=0--=-00=--
                                                                                                                                                                                        , 7..:...

l@fW Summarize Your Liabilities
                                                                                                                                                Your liabilities
                                                                                                                                                Amount you owe


 2.     Schedule       0:    Creditors Who Have Claims Secured by Property (Official Form 1060)
        2a. Copy the total you listed in Column AAmount of claim, at the bottom of the last page of Part 1 of Schedule        0.                 $   ___ _                 7_7_,1_3_9._92_


 3.     Schedule ElF. Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e Qlchedule ElF......... .................. ..              $   _
                                                                                                                                                      __
                                                                                                                                                        _
                                                                                                                                                                              1,;__
                                                                                                                                                                                363 .2 2  _
                                                                                                                                                                                           _




        3b. Copy the total claims from Part 2 (non priority unsecured claims) from line 6j Qlchedule ElF.                                        $   ___               _;1..;:::2,L..c;
                                                                                                                                                                                   11   -'- 6·
                                                                                                                                                                                             = ..:... 76
                                                                                                                                                                                                       =--



                                                                                                                 Your total liabilities   I$   -------=9--=0-'-,6=-1-=-9=-·=-=9--=0'--


l#ljliiCW Summarize Your Income and Expenses
 4.     Schedule        I.   Your lncome(Official Form 1061)
        Copy your combined monthly income from line 12 o$chedule                  1..                                                            $   ----
                                                                                                                                                                             3,100.00
                                                                                                                                                                               --=---   --




 5.     Schedule       J:    Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule                 J.                                                                  $   __
                                                                                                                                                       _
                                                                                                                                                        _                     2 _1
                                                                                                                                                                                , 8
                                                                                                                                                                                  _ 7
                                                                                                                                                                                    _._00
                                                                                                                                                                                        _


I@IM Answer These Questions for Administrative and Statistical Records
6.      Are you filing for bankruptcy under Chapters 7, 11, or 13?

        D       No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.


        •       Yes
 7.     What kind of debt do you have?



        •       Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or household
                purpose." 11 U.S.C. § 101 (8). Fill out lines 8-9g for statistical purposes. 28 U.S.C§ 159.


        D       Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to the
                court with your other schedules.

 Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                   page     1    of 2

Software Copynght      (c) 2019 CINGroup- www.cincompass com
          Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                Desc
                         Main Document - Removed SS Form Page 9 of 54
Debtor 1      Tedrow, George Clifford                                                       Case number (if known)
                                                                                                                       ---- ----------...,
                                                                                                                           --,-

8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
      122A-1 Line 11;0R, Form 122B Line 11;0R, Form 122C-1 Line 14.                                                               I   ,   ______.__ o oo



9.    Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:


                                                                                                         Total claim
      From Part 4 on Schedule ElF, copy the following:


      9a. Domestic support obligations (Copy line 6a.)                                                    $                 0.00

      9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                           $              1,363.22

      9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                 $                 0.00

      9d. Student loans. (Copy line 6f.)                                                                  $                 0.00

      9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00


      9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             +$                  0.00



      9g. Total. Add lines 9a through 9f.

                                                                                                    Is                 1,363.22




Official Form 106Sum                           Summary of Your Assets and Liabilities and Certain Statistical Information                       page 2 of 2

Software Copyright (c) 2019 ClNGroup- www cincompass com
               Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                              Desc
                             Main Document - Removed SS Form Page 10 of 54

               Fill in this information to identify your case and this filing:

 Debtor 1                   George Clifford Tedrow
                            First Name                             Middle Name                      Last Name

 Debtor    2
(Spouse, 1f filing)         First Name                             Middle Name                     Last Name



United States Bankruptcy Court for the:                    SOUTHERN DISTRICT OF OHIO, COLUMBUS DIVISION


Case number                                                                                                                                                D   Check if this is an
                                                                                                                                                               amended filing




Official Form 1 06NB
Schedule A/8: Property                                                                                                                                         12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.


               Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In


1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?


   D   No. Go to Part 2 .

   •   Yes. Where is the property?




 1.1                                                                       What is the property? Check all that apply


                                                                             •     Single-family home                          Do not deduct secured claims or exemptions. Put
       280 W Main St                                                         0     Duplex or multi-unit building
                                                                                                                                                                 Schedule 0:
                                                                                                                               the amount of any secured claims on
       Street address, if available, or other descnpt1on                                                                       Creditors Who Have Claims Secured by Property.
                                                                                   Condominium or cooperative
                                                                             D
                                                                             0     Manufactured or mobile home
                                                                                                                               Current value of the        Current value of the
        Crooksville                      OH         43731-1075               D     Land                                        entire property?            portion you own?

        City                             State          ZIP Code             D     Investment property                                  $94,200.00                   $94,200.00
                                                                             D     Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                             D     Other                                       (such as fee simple, tenancy by the entireties, or
                                                                           Who has an interest in the property? Check one      a life estate), if known.

                                                                             •     Debtor 1 only                               Joint
                                                                             D     Debtor 2 only
        County                                                               D     Debtor 1 and Debtor 2 only
                                                                                                                               0    Check if this is community property
                                                                             D     ;>.t least one of the debtors and another        (see instructions)
                                                                                                                                                                     .

                                                                           Other information you wish to add about this item, such as local
                                                                           property identification number:




Official Form 106AJB                                                             Schedule AlB: Property                                                                       page   1
Software Copyright (c) 2019 CINGroup     ·   www c1ncompass com
                  Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                                                                   Desc
                                Main Document - Removed SS Form Page 11 of 54
 Debtor 1             Tedrow, George Clifford                                                                                                          Case number (if known)


           If you own or have more than one, list here:
 1.2                                                                        What is the property? Check all that apply

                                                                                      Single-family home                                                            Do not deduct secured claims or exemptions. Put
           Street address, if available, or other descnpt1on                   •
                                                                                                                                                                   the amount of any secured claims on Schedule 0:
                                                                                      Duplex or multi-unit building
                                                                               D                                                                                    Creditors Who Have Claims Secured by Property.
                                                                                      Condominium or cooperative
                                                                               D

                                                                               D      Manufactured or mobile home
                                                                                                                                                                   Current value of the             Current value of the
                                                                               D      Land                                                                         entire property?                 portion you own?
           City                             State          ZIP Code            D      Investment property                                                                             $170.00                    $170.00
                                                                               D      Timeshare
                                                                                                                                                                   Describe the nature of your ownership interest
                                                                               D      Other
                                                                                                                                                                   (such as fee simple, tenancy by the entireties, or
                                                                            Who has an interest in the property? Check one                                         a life estate), if known.

                                                                               •      Debtor 1 only                                                                Fee Simple

                                                                               D      Debtor 2 only
           County
                                                                               D      Debtor 1 and Debtor 2 only
                                                                                                                                                                             Check if this is community property
                                                                               D      At least one of the debtors and another
                                                                                                                                                                    0        (see instructions)

                                                                            Other information you wish to add about this item, such as local
                                                                            property identification number:

                                                                            Mineral Rights
                                                                            Parcel Number 010052300000



 2.    Add the dollar value of the portion you own for all of your entries from Part                                         1,   including any entries for pages
        you have attached for Part              1.   Write that number here                                           . .
                                                                                .................................. .. ....... . . . . . . .........   . .. .
                                                                                                                                                      .   . .........   =>                                $94,370.00




Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on               Schedule G: Executory Contracts and Unexpired Leases.

3.    Cars, vans, trucks, tractors, sport utility vehicles, motorcycles


      D    No

      •    Yes



                          Chrysler                                                                                                                                  Do not deduct secured claims or exemptions. Put
     3.1     Make:                                                    Who has an interest in the property? Check one
                                                                                                                                                                    the amount of any secured claims on Schedule 0:
             Model:       Pacifica 2WD                                •   Debtor 1 only                                                                             Creditors Who Have Claims Secured by Property.

             Year:        2005                                        D Debtor 2 only                                                                               Current value of the            Current value of the
             Approximate mileage:                     125000          0 Debtor 1 and Debtor 2 only                                                                  entire property?                portion you own?

             Other information:                                       D At least one of the debtors and another

                                                                      0   Check if this is community property                                                                      $3,300.00                  $3,300.00
                                                                          (see instruct1ons)




4.    Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples:       Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories


      •    No

      D    Yes




 5     Add the dollar value of the portion you own for all of your entries from Part                                        2,   including any entries for pages
      .you have attached for Part             2.    Write that number here     .............................................................................            =>                                 $3,300.00




                                                                                                                                                                                                                    the
                                                                                                                                                                                                  portion you own?
                                                                                                                                                                                                  Do not deduct secured
                                                                                                                                                                                                  claims or exemptions.

Official Form 106A/B                                                            Schedule AlB: Property                                                                                                                 page   2
Software Copyright (c) 2019 CINGroup- www.c1ncompass.com
           Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                          Desc
                         Main Document - Removed SS Form Page 12 of 54
 Debtor 1           Tedrow, George Clifford                                                                                    Case number (if known)

6.    Household goods and furnishings
      Examples: Major appliances, furniture, linens, china, kitchenware
      DNo
      • Yes. Describe.....
                                  I Household Goods                                                                                                        $3,000.00



7.    Electronics
      Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                including cell phones, cameras, media players, games
      D No
      • Yes. Describe..
                                  I Electronics                                                                                                            $1,000.00



8.    Collectibles of value
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
                collections, memorabilia, collectibles
      DNo
      • Yes. Describe
                                  I Collectables                                                                                                           $1,000.00



9.    Equipment for sports and hobbies
      Examples.· Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
                 instruments
      DNo
      • Yes. Describe..
                                  I Sporting Goods                                                                                                             $100.00



10.    Firearms
        Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      • No
      D Yes. Describe

11.    Clothes
       Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      DNo
      • Yes. Describe.....
                                  I Clothing                                                                                                               $1,000.00



12.    Jewelry
       Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings,"heirloom jewelry, watches, gems, gold·, silver
      DNo
      • Yes. Describe.....
                                  I Jewelry                                                                                                                    $900.00



13.    Non-farm animals
       Examples: Dogs, cats, birds, horses
      0 No
      • Yes. Describe..
                                   Pets                                                                                                                        $100.00



14.    Any other personal and household items you did not already list, including any health aids you did not list

      • No
      D Yes. Give specific information..



 15.    Add the dollar value of all of your entries from Part                    3,   including any entries for pages you have attached for
        Part   3.   Write that number here   ............................................................................. .
                                                                                                                                                         $7,100.00


Official Form 106AIB                                                            Schedule AlB: Property                                                           page 3
Software Copyright (c) 2019 CINGroup -www cincompass.com
           Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                Desc
                         Main Document - Removed SS Form Page 13 of 54
 Debtor 1        Tedrow, George Clifford                                                                     Case number (if known)




                                                                                                                                       Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.


16. Cash
      Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    • No
    DYes.......


17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                    institutions. If you have multiple accounts with the same institution, list each.
    DNo
                                                                           Institution name:
    • Yes....


                                     17.1.    Checking Account         PNC $0.00
                                                                       �======��=



                                     17.2.    Savings                      PNC                                                                           $0.00


18. Bonds, mutual funds, or publicly traded stocks
      Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    • No
    DYes ................ .                  Institution or issuer name:


1 9 . Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture

    • No
    DYes. Give specific information about them
                                       Name of entity:                                                        % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
      Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
      Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    • No
    DYes. Give specific information about them
                                       Issuer name:


21. Retirement or pension accounts
      Examples: lnt.erests in IRA, ERISA, Keogh, 401 (k),,403(b), thrift savings accounts, or oth_er pension or profit-sharing plans
    • No
    DYes. List each account separately.
                                    Type of account:                       Institution name:


22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    • No
    DYes.                                                                  Institution name or individual:


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

    • No
    DYes...........           Issuer name and description.


24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C.    §§ 530(b)(1),   529A(b), and 529(b)(1).

    • No
    DYes .......              Institution name and description. Separately file the records of any interests.11 U.S.C.   §   521(c):




Official Form 106AIB                                                Schedule AlB: Property                                                                page 4

Software Copyright (c) 2019 CINGroup- www.c1ncompass.com
                 Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                                                   Desc
                               Main Document - Removed SS Form Page 14 of 54
 Debtor      1         Tedrow, George Clifford                                                                                                      Case number (if known)


25.    Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit

      •    No
      D    Yes. Give specific information about them ..


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
        Examples:        Internet domain names, websites, proceeds from royalties and licensing agreements

      •    No

      D Yes.       Give specific information about them ..


27.    Licenses, franchises, and other general intangibles
        Examples: Building       permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

      •    No

      D Yes.       Give specific information about them...


 Money or property owed to you?                                                                                                                                              Current value of the
                                                                                                                                                                             portion you own?
                                                                                                                                                                             Do not deduct secured
                                                                                                                                                                             claims or exemptions.


28.    Tax refunds owed to you

      •    No

      D Yes.       Give specific information about them, including whether you already filed the returns and the tax years




29.    Family support
        Examples: Past due         or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       •   No

       D Yes. Give specific information......


30. Other amounts someone owes you
        Examples:        Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security benefits;
                          unpaid loans you made to someone else

       •   No

       D Yes.      Give specific information ..


31.    Interests in insurance policies
        Examples:        Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

       •   No

       D Yes.      Name the insurance company of each policy and list its value.
                                            Company name:                                                                            Beneficiary:                            Surrender or refund
                                                                                                                                                                              value:


32.    Any interest in property that is due you from someone who has died
        If you are the beneficiary.of a living trust, expect proceeds from .a life insurance policy, or are currently .entitled to receive property because sqmeone has
        died.

       •   No

      DYes. Give specific information..



33.    Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
        Examples:        Accidents, employment disputes, insurance claims, or rights to sue

      •    No

      D Yes.       Describe each claim...


34.    Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims

      •    No

      DYes. Describe each claim .......


35.    Any financial assets you did not already list

      •    No

      D Yes.       Give specific information..



 36.      Add the dollar value of all of your entries from Part                       4,   including any entries for pages you have attached for
           Part   4.   Write that number here     .....................................................................................................................
                                                                                                                                                                                           $0.00

Official Form          106A/B                                                         Schedule A/B: Property                                                                                    page   5
Software Copyright (c) 2019 CINGroup- www.cincompass.com
                Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                                                         Desc
                              Main Document - Removed SS Form Page 15 of 54
 Debtor 1            Tedrow, George Clifford                                                                                                      Case number           (if known)


             Describe Any Business-Related Property You Own or Have an Interest ln. List any real estate in Part 1.


37. Do you own or have any legal or equitable interest in any business-related property?

   0 No. Go to Part 6 .

   • Yes. Go to line 38.


                                                                                                                                                                                     Current value of the
                                                                                                                                                                                     portion you own?
                                                                                                                                                                                     Do not deduct secured
                                                                                                                                                                                     claims or exemptions.


38. Accounts receivable or commissions you already earned

    •      No

    0      Yes. Describe ..



39. Office equipment, furnishings, and supplies
       Examples:       Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

    •      No

    0      Yes. Describe ....



40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
    O      No

    •      Yes. Describe ..


                                       Tools                                                                                                                                                     $1,000.00


41. Inventory

       •   No

       0   Yes. Describe...



42. Interests in partnerships or joint ventures

       •   No

    0      Yes. Give specific information about them ................ .
                                            Name of entity:                                                                                         % of ownership:


43. Customer lists, mailing lists, or other compilations

   • No.
   0    Do your lists include personally identifiable information (as defined in 11                       U.S.C. § 101(41A))?


                 •    No

                 0   Yes. Describe.....




44. Any business-related property you did not already list

    •      No

    0      Yes. Give specific information




 45.    Add the dollar value of all of your entries from Part                       5,   including any entries for pages you have attached for
        Part    5.   Write that number here     .....................................................................................................................
                                                                                                                                                                                              $1,000.00


             Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest ln.
             If you own or have an interest in farmland, list it in Part 1


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

       • No. Go to Part 7.
Official Form 106A/B                                                                Schedule AlB: Property                                                                                              page 6

Software Copyright (c) 2019 CINGroup- www cincompass com
                Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                                             Desc
                              Main Document - Removed SS Form Page 16 of 54
 Debtor     1         Tedrow, George Clifford                                                                                                      Case number (if known)


       DYes. Go to line 47.


                      Describe All Property You Own or Have an Interest in That You Did Not List Above



53.    Do you have other property of any kind you did not already list?
       Examples:        Season tickets, country club membership

      •   No

      D   Yes. Give specific information .....



 54.      Add the dollar value of all of your entries from Part                           7.   Write that number here                                                                 $0.00


-                 List the Totals of Each Part of this Form



 55.      Part   1:   Total real estate, line    2   ......................................................................................................................
                                                                                                                                                                                   $94,370.00
 56.      Part   2:   Total vehicles, line   5                                                                          $3,300.00
 57.      Part   3:   Total personal and household items, line                       15                                 $7,100.00
 58.      Part   4:   Total financial assets, line       36                                                                     $0.00
 59.      Part   5:   Total business-related property, line               45                                            $1,000.00
 60.      Part   6:   Total farm- and fishing-related property, line                      52                                    $0.00
 61.      Part   7:   Total other property not listed, line             54                             +                        $0.00

 62.      Total personal property. Add lines              56   through       61 ..                                   $11,400.00                  Copy personal property total       $11,400.00

 63.      Total of all property on Schedule             AlB.    Add line       55+        line   62                                                                             $105,770.00




Official Form         1 06AJB                                                             Schedule    AlB:    Property                                                                   page   7
Software Copyright (c) 2019 CINGroup- www.cincompass.com
              Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                            Desc
                            Main Document - Removed SS Form Page 17 of 54

              Fill in this information to identify your case:

 Debtor 1                    George Clifford Tedrow
                             First Name                            Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)        First Name                             Middle Name                     Last Name



 United States Bankruptcy Court for the:                   SOUTHERN DISTRICT OF OHIO, COLUMBUS DIVISION


 Case number
 (1f known)                                                                                                                                      0    Check if this is an
                                                                                                                                                      amended filing



Official Form 1 06C
Schedule C: The Property You Claim as Exempt                                                                                                                                4/19


Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on      Schedule AlB: Property (Official Form 1 06A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of     Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of                                 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

I@IM             Identify the Property You Claim as Exempt

 1.   Which set of exemptions are you claiming?                     Check one only, even if your spouse is filing with you.

       •   You are claiming state and federal nonbankruptcy exemptions.                   1 1 U.S.C. § 522(b)(3)

       0   You are claim.tng federal exemptions .            11 U.S.C. § 522(b)(2)

 2.    For any property you list on               Schedule AlB that you claim as exempt, fill in the information below.

       Brief description of the property and line on                 Current value of the      Amount of the exemption you claim          Specific laws that allow exemption
       Schedule AlB that lists this property                         portion you own

                                                                     Copythe value from        Check only one box for each exemption.
                                                                     Schedule AlB

                                                                            $94,200.00                                   $145,425.00      R.C. § 2329.66(A)(1a)(b)
                                                                                               •
      280 W Main St
      Crooksville OH, 43731-1075                                                               0     1 00% of fair market value, up to
      Line from Schedule A/8 1.1                                                                     any applicable statutory limit



       Chrysler                                                                                                                            R.C. § 2329.66(A)(2)
                                                                             $3,300.00         •                           $3,300.00
       Pacifica 2WO
      2005                                                                                     0     1 00% of fair market value, up to
       125000                                                                                        any applicable statutory limit
      Line from Schedule A/8 3.1


      Household Goods                                                                                                                      R.C. § 2329.66(A)(4)(a)
                                                                             $3,000.00         •                           $3,000.00
      Line from        Schedule A/8 6.1
                                                                                               0     1 00% of fair market value, up to
                                                                                                     any applicable statutory limit


      Electronics                                                                                                                         R.C. § 2329.66(A)(4)(a)
                                                                             $1,000.00         •                           $1,000.00
      Line from Schedule A/8 7.1
                                                                                               0     1 00% of fair market value, up to
                                                                                                     any applicable statutory limit



      Collectables                                                                                                                         R.C. § 2329.66(A)(4)(a)
                                                                             $1,000.00         •                           $1,000.00
      Line from        Schedule A/8 8.1
                                                                                               0     1 00% of fair market value, up to
                                                                                                     any applicable statutory limit




Official Form 106C                                           Schedule C: The Property You Claim as Exempt                                                              page 1 of 2

Software Copyright (c) 2019 CINGroup      ·   www.c1ncompass com
          Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                      Desc
                        Main Document - Removed SS Form Page 18 of 54

     Brief description of the property and line on         Current value of the    Amount of the exemption you claim            Specific laws that allow exemption
     Schedule AlB that lists this property                 portion you own
                                                           Copy the value   from    Check only one box for each exemption.
                                                           Schedule AlB

     Sporting Goods                                                  $1 00.00       •                                           R.C. § 2329.66(A)(4)(a)
                                                                                                                   $1 00.00
     Line from Schedule AlB: 9.1
                                                                                    D    100%     of fair market value, up to
                                                                                         any applicable statutory limit


     Clothing                                                     $1,000.00                                                     R.C. § 2329.66(A)(4)(a)
                                                                                    •                            $1 ,000.00
     Line from Schedule AlB: 1 1 .1
                                                                                    D    100%     of fair market value, up to
                                                                                         any applicable statutory limit


     Jewelry                                                         $900.00                                       $900.00      R.C. § 2329.66(A)(4)(b)
                                                                                    •
     Line from   Schedule AlB: 1 2.1
                                                                                    D    100%     of fair market value, up to
                                                                                         any applicable statutory limit


     Pets                                                            $1 00.00                                      $1 00.00     R.C. § 2329.66(A)(4)(a)
                                                                                    •
     Line from   Schedule AlB: 1 3.1
                                                                                    D    100%     of fair market value, up to
                                                                                         any applicable statutory limit


     Tools                                                        $1,000.00         •                            $1 ,000.00     R.C. § 2329.66(A)(4)(a)
     Line from   Schedule AlB: 40.1
                                                                                    D    100%     of fair market value, up to
                                                                                         any applicable statutory limit



3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases      filed on or after the date of adjustment.)

     •     No

     D     Yes. Did you acquire the property covered by the exemption within       1 ,215 days   before you filed this case?

           D       No

           D      Yes




Official Form   106C                                 Schedule C: The Property You Claim as Exempt                                                          page   2 of 2
Software Copyright (c) 2019 CINGroup- www cincompass.com
              Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                                 Desc
                            Main Document - Removed SS Form Page 19 of 54

              Fill in this information to identify your case:
 Debtor 1                   George Clifford Tedrow
                            F1rst Name                     Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                     Middle Name                       Last Name


United States Bankruptcy Court for the:               SOUTHERN DISTRICT OF OHIO, COLUMBUS DIVISION


 Case number
 (if known)
                                                                                                                                                   D     Check if this is an
                                                                                                                                                         amended filing


Official Form 1060
Schedule                D:    Creditors Who Have Claims Secured by Property                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).

1. Do any creditors have claims secured by your property?

       D No.     Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

       • Yes. Fill in all of the information below.

I@IM List All Secured Claims
                                                                                                               ColumnA                 ColumnS                     Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As     Amount of claim          Value of collateral         Unsecured
 much as possible, list the claims in alphabetical order according to the creditor's name.                     Do not deduct the       that supports this         portion
                                                                                                               value of collateral.    claim                       If any
[I1J Shellpoint                                   Describe the property that secures the claim:                    $77,139.92                  $94,200.00                      $0.00
         Creditor's Name
                                                  280 W Main St,         Crooksville, OH
                                                  43731-1075
         PO Box 10675
                                                  As of the date you file, the claim is: Check all that
         Greenville, SC                           apply
         29603-0675                               D Contingent
         Number, Street, City, State & Z1p Code   D Unliquidated
                                                  D Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.

 D Debtor 1 only                                  •   An agreement you made (such as mortgage or secured
 D Debtor 2 only                                       car loan)
 D Debtor 1 and Debtor 2 only                     D Statutory lien (such as tax lien, mechanic's lien)
 •   At least one of the debtors and another      D Judgment lien from a lawsuit
 D   Check if this claim relates to a             D Other (including a right to offset)
      community debt


 Date debt was incurred                                   Last 4 digits of account number




 Add the dollar value of your entries in Column A on this page. Write that number here:                                   $77,139.92
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:
                                                                                                                          $77,139.92

l@fM List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.


 D        Name, Number, Street, City, State & Zip Code                                             On which line in Part 1 did you enter the creditor?   __2,1_
          Citibank
          1000 Technology Dr                                                                       Last 4 digits of account number_

          O'Fallon, MO 63368-2239


 D        Name, Number, Street, City, State & Zip Code                                             On which line in Part 1 did you enter the creditor?   __2,1_
          Manley Deas Kochalski, LLC
          PO Box 165028                                                                            Last 4 digits of account number_
          Columbus, OH            43216-5028

Official Form 1 06D                               Schedule D: Creditors Who Have Claims Secured by Property                                                                 page 1 of 2

Software Copyright (c) 2019 CINGroup- www cmcompass com
           Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                      Desc
                         Main Document - Removed SS Form Page 20 of 54

Debtor 1     George Clifford Tedrow                                                       Case number ��known)
             First Name                 M!ddle Name              Last Name




Official Form 1060                    Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property      page 2 of2

Software Copynght (c) 2019 CINGroup   www.cincompass.com
                   Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                              Desc
                                 Main Document - Removed SS Form Page 21 of 54

      Fill in this information to identify your case:

 Debtor        1                   George Clifford Tedrow
                                   First Name                      Middle Name                        Last Name

 Debtor      2
(Spouse if, filing)                First Name                      Middle Name                        Last Name



United States Bankruptcy Court for the:                        SOUTHERN DISTRICT OF OHIO, COLUMBUS DIVISION


 Case number
(If known)
                                                                                                                                                         D   Check if this is an
                                                                                                                                                             amended filing


Official Form 1 06E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule AlB: Property (Official Form 106AIB) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).

l@fM List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

       D     No. Go to Part 2 .


       •    Yes.

 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1    If more than one creditor holds a particular claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet)
                                                                                                                         Total claim          Priority               Nonpriority
                                                                                                                                              amount                 amount

                   Internal Revenue Service                             Last 4 digits of account number
                                                                                                              -----
                                                                                                                                $1,363.22            $1,075.41                $287.81
                   Priority Creditor's Name
                                                                        When was the debt incurred?

                   PO Box 7346
                   Philadelphia, PA             19101-7346
                   Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply

           Who incurred the debt? Check one.                            D Contingent
            •      Debtor 1 only                                        D   Unliquidated

           D       Debtor 2 only                                        D   Disputed

           D       Debtor 1 and Debtor 2 only                           Type of PRIORITY unsecured claim:


           D At least one of the debtors         and another            D   Domestic support obligations


           D       Check if this claim is for a community debt          •   Taxes and certain other debts you owe the government

           Is the claim subject to offset?                              D   Claims for death or personal injury while ybu were intoxicated

           .No                                                          D Other. Specify
           D Yes                                                                             Taxes



liljifW List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

       D     No. You have nothing to report in this part. Submit this form to the court with your other schedules.


       •    Yes.


 4.    List all of your non priority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three non priority unsecured claims fill out the Continuation Page of Part
       2.

                                                                                                                                                                Total claim




Official Form 106 E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 7

Software Copyright {c) 2019 CINGroup- www.cincompass com                                                             G32957
            Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                         Desc
                          Main Document - Removed SS Form Page 22 of 54

 Debtor 1       Tedrow, George Clifford                                                                  Case number     ��known )



0         AEP Ohio                                                  Last 4 digits of account number                                                       $2,263.34
          Nonpriority Creditor's Name
                                                                    When was the debt incurred?

          PO Box 24401
          Canton, OH 44701-4401
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply

          Who incurred the debt? Check one .

            •   Debtor 1 only                                       D   Contingent

            D   Debtor 2 only                                       D   Unliquidated

            D   Debtor 1 and Debtor 2 only                          D   Disputed

            D   At least one of the debtors and another             Type of NON PRIORITY unsecured claim:

            D   Check if this claim is for a community
                                                                    D   Student loans

          debt                                                      D   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

            •   No                                                  D   Debts to pension or profit-sharing plans, and other similar debts


            D   Yes                                                 •   Other. Specify    Utility
                                                                                         ----�--------------------------




�         Capital One Bank                                          Last 4 digits of account number                                                        $658.27
            Nonpriority Creditor's Name
                                                                    When was the debt incurred?

            PO Box 30281
          Salt Lake City, UT 84130-0281
            Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply

          Who incurred the debt? Check one .

            •   Debtor 1 only                                       D   Contingent

            D   Debtor 2 only                                       D   Unliquidated

            D   Debtor 1 and Debtor 2 only                          D   Disputed

            D   At least one of the debtors and another             Type of NON PRIORITY unsecured claim:

            D   Check if this claim is for a community
                                                                    D   Student loans

            debt                                                    D   Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                         report as priority claims

            •   No                                                  D   Debts to pension or profit-sharing plans, and other similar debts


            D   Yes                                                 •   Other. Specify    Credit Card
                                                                                         ------


G2]       Columbia Gas                                              Last 4 digits of account number                                                        $827.86
          Non priority Creditor's Name
                                                                    When was the debt incurred?

          290 W Nationwide Blvd Fl 5
          Columbus, OH 43.215-2561
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply

          Who incurred the debt? Check one .

            •   Debtor 1 only                                       D   Contingent

          D     Debtor 2 only                                       D   Unliquidated

          D     Debtor 1 and Debtor 2 only                          D   Disputed

          D     At least one of the debtors and another             Type of NON PRIORITY unsecured claim:

          D     Check if this claim is for a community
                                                                    D   Student loans

          debt                                                      D   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          •     No                                                  D   Debts to pension or profit-sharing plans, and other similar debts


          D     Yes                                                 •   Other. Specify    Utility
                                                                                         ----�--------------------------------




Official Form 1 06 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of7

Software Copyright (c) 2019 CINGroup- www.cincompass.com
            Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                             Desc
                          Main Document - Removed SS Form Page 23 of 54

 Debtor 1       Tedrow, George Clifford                                                                      Case number     �f known)


0           Genesis Healthcare System                                 Last 4 digits of account number                                                         $1,365.00
            Nonpriority Creditor's Name
                                                                      When was the debt incurred?

          800 Forest Ave
          Zanesville, OH 43701-2821
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply

          Who incurred the debt? Check one .

            •   Debtor 1 only                                         D     Contingent

            D   Debtor 2 only                                         D     Unliquidated

            D   Debtor 1 and Debtor 2 only                            D     Disputed

            D   At least one of the debtors and another               Type of NON PRIORITY unsecured claim:

            D   Check if this claim is for a community                D     Student loans

          debt                                                        D     Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                           report as priority claims

            •   No                                                    D     Debts to pension or profit-sharing plans, and other similar debts


            D   Yes                                                   •     Other. Specify   Medical
                                                                                             ------




�           Genesis Healthcare System                                 Last 4 digits of account number                                                          $150.00
            Nonpriority Creditor's Name
                                                                      When was the debt incurred?

            740 Adair Ave
            Zanesville, OH 43701-2838
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply

            Who incurred the debt? Check one .

            •   Debtor 1 only                                         D     Contingent

            D   Debtor 2 only                                         D     Unliquidated

            D   Debtor 1 and Debtor 2 only                            D     Disputed

            D   At least one of the debtors and another               Type of NON PRIORITY unsecured claim:

            D   Check if this claim is for a community                D     Student loans

            debt                                                      D     Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                           report as priority claims

            •   No                                                    D     Debts to pension or profit-sharing plans, and other similar debts


            D   Yes                                                   •     Other. Specify   Medical
                                                                                             ------




�           Goebel Funeral Home                                       Last 4 digits of account number                                                         $2,000.00
            Nonpriority Creditor's Name
                                                                      When was the debt incurred?

          36 N Buckeye St
          Crooksville, OH 43731-1066
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply

          Who incurred the debt? Check one .

            •   Debtor 1 only                                         D     Contingent

            D   Debtor 2 only                                         D     Unliquidated

            D   Debtor 1 and Debtor 2 only                            D     Disputed

            D At least one of the debtors and another                 Type of NON PRIORITY unsecured claim:

            D   Check if this claim is for a community                D     Student loans

          debt                                                        D     Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

            •   No                                                    D     Debts to pension or profit-sharing plans, and other similar debts


            D   Yes                                                   •     Other. Specify   Funeral Cost




Official Form 106 E/F                                     Schedule   E/F:   Creditors Who Have Unsecured Claims                                                    Page   3   of 7

Software Copynght (c) 2019 CINGroup- www cincompass com
            Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                           Desc
                          Main Document - Removed SS Form Page 24 of 54

 Debtor 1       Tedrow, George Clifford                                                                    Case number     ��known)



G.2J        Midland Funding, LLC                                    Last 4 digits of account number                                                          $415.26
          Non priority Creditor's Name
                                                                    When was the debt incurred?

          2365 Northside Dr Ste 300
          San Diego, CA 92108-2709
          Number Street City State Zip Code                         As of the date you file, the claim i s: Check all that apply

          Who incurred the debt? Check one.

            •   Debtor 1 only                                       D     Contingent

            D   Debtor 2 only                                       D     Unliquidated

            D   Debtor 1 and Debtor 2 only                          D     Disputed

            D At least one of the debtors and another               Type of NON PRIORITY unsecured claim:

            D   Check if this claim is for a community              D     Student loans

          debt                                                      D     Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

            •   No                                                  D     Debts to pension or profit-sharing plans, and other similar debts


            D   Yes                                                 •     Other. Specify   Collecting for Webbank/Fingerhut



�         Muskingum Valley Health Center
          Nonpriority Creditor's Name
                                                                    Last 4 digits of account number                                                              $65.00

                                                                    When was the debt incurred?

          716 Adair Ave
          Zanesville, OH 43701-2836
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply

          Who incurred the debt? Check one.

            •   Debtor 1 only                                       D     Contingent

            D   Debtor 2 only                                       D     Unliquidated

            D   Debtor 1 and Debtor 2 only                          D     Disputed

            D At least one of the debtors and another               Type of NON PRIORITY unsecured claim:

            D   Check if this claim is for a community
                                                                    D     Student loans

            debt                                                    D     Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                         report as priority claims

            •   No                                                  D     Debts to pension or profit-sharing plans, and other similar debts


            D Yes                                                   •     Other. Specify   Medical
                                                                                           -------




�           Portfolio Recovery Associates, LLC
            Nonpriority Creditor's Name
                                                                    Last 4 digits of account number                                                          $514.65

                                                                    When was the debt incurred?

          PO Box 41067
          Norfolk, VA 23541-1067
            Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply

          Who incurred the debt? Check one .

            •   Debtor 1 only                                       D     Contingent

            D   Debtor 2 only                                       D     Unliquidated

            D   Debtor 1 and Debtor 2 only                          D     Disputed

            D At least one of the debtors and another               Type of NON PRIORITY unsecured claim:

            D Check if this claim is for a    community
                                                                    D     Student loans

          debt                                                      D     Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                         report as priority claims

            •   No                                                  D     Debts to pension or profit-sharing plans, and other similar debts


            D   Yes                                                 •     Other. Specify   Collecting for SYNCB/Wal-mart




Official Form 106 E/F                                   Schedule   E/F:   Creditors Who Have Unsecured Claims                                                    Page 4 of 7

Software Copyright (c) 2019 CINGroup- www_cincompass.com
            Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                         Desc
                          Main Document - Removed SS Form Page 25 of 54

 Debtor 1       Tedrow, George Clifford                                                                  Case number ��known)

�         Quantum3 Group, LLC                                       Last 4 digits of account number                                                        $381.38
          Nonpriority Creditor's Name
                                                                    When was the debt incurred?

          PO Box 788
          Kirkland, WA 98083-0788
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply

          Who incurred the debt? Check one .

            •   Debtor 1 only                                       D   Contingent

            D   Debtor 2 only                                       D   Unliquidated

            D   Debtor 1 and Debtor 2 only                          D   Disputed

            D   At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

            D   Check if this claim is for a community              D   Student loans

          debt                                                      D   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

            •   No                                                  D   Debts to pension or profit-sharing plans, and other similar debts


            D   Yes                                                 •   other. specify    Collecting for Advance America



�         Select Specialty Hospital                                 Last 4 digits of account number                                                       $1,000.00
          Nonpriority Creditor's Name
                                                                    When was the debt incurred?

          2000 Tamarack Rd
          Newark, OH 43055-1183
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply

          Who incurred the debt? Check one .

            •   Debtor 1 only                                       D   Contingent

            D   Debtor 2 only                                       D   Unliquidated

            D   Debtor 1 and Debtor 2 only                          D   Disputed

            D At least one of the debtors and   another             Type of NONPRIORITY unsecured claim:

            D   Check if this claim is for a community              D   Student loans

          debt                                                      D   Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                         report as priority claims

            •   No                                                  D   Debts to pension or profit-sharing plans, and other similar debts


            D   Yes                                                 •   Other. Specify    Medical
                                                                                         ------




          The Ohio State University Wexner
          Medical                                                   Last 4 digits of account number                                                       $1,211.00
            Nonpriority Creditor's Name
                                                                    When was the debt incurred?

            PO Box 183107
            Columbus, OH 43218-3107
            Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply

          Who incurred the debt? Check one.

            •   Debtor 1 only                                       D   Contingent

            D   Debtor 2 only                                       D   Unliquidated

            D   Debtor 1 and Debtor 2 only                          D   Disputed

            D At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

            D   Check if this claim is for a community
                                                                    D   Student loans

          debt                                                      D   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          •     No                                                  D   Debts to pension or profit-sharing plans, and other similar debts


          D     Yes                                                 •   Other. Specify    Medical
                                                                                         -------




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 7

Software Copyright (c) 2019 CINGroup- www.cincompass com
            Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                                  Desc
                          Main Document - Removed SS Form Page 26 of 54
 Debtor 1       Tedrow, George Clifford                                                                       Case number�� known)

          The Ohio State University Wexner
          Medical                                                      Last 4 digits of account number                                                              $1,265.00
          Nonpriority Creditor's Name
                                                                       When was the debt incurred?

          PO Box 183107
          Columbus, OH 43218-3107
          Number Street City State Zip Code                            As of the date you file, the claim is: Check all that apply

          Who incurred the debt? Check one .

            •   Debtor 1 only                                          0 Contingent
            0   Debtor 2 only                                          0    Unliquidated

            0   Debtor 1 and Debtor 2 only                             0    Disputed

            0 At   least one of the debtors and another                Type of NON PRIORITY unsecured claim:

            0   Check if this claim is for a community                 0 Student loans
          debt                                                         0    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                              report as priority claims

            •   No                                                     0    Debts to pension or profit-sharing plans, and other similar debts


            D   Yes                                                    •    Other. Specify      Medical
                                                                                                ------




l:njfW          List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?

 Advance America                                               Line   4.10 of (Check one):                0   Part 1. Creditors with Priority Unsecured Claims
 3003 50th St Ste 500
                                                                                                          •   Part 2: Creditors with Nonpriority Unsecured Claims
 Lubbock, TX 79413-4139
                                                               Last 4 digits of account number


 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?

 American lnfoSource LP                                        Line   4.2 of (Check one):                 0   Part 1: Creditors with Priority Unsecured Claims
 PO Box 71083                                                                                             •   Part 2: Creditors with Nonpriority Unsecured Claims
 Charlotte, NC 28272
                                                               Last 4 digits of account number


 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?

 Fidelity Collections                                          Line   4.4 of (Check one):                 0   Part 1: Creditors with Priority Unsecured Claims
 380 Summit Ave
                                                                                                          •   Part 2: Creditors with Nonpriority Unsecured Claims
 Steubenville, OH 43952-2667
                                                               Last 4 digits of account number


 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?

 SYNCB/Wai-Mart                                                Line   4.9   of   (Check one):             0   Part 1: Creditors with Priority Unsecured Claims

 PO Box 965024                                                                                            •                      i
                                                                                                              Part 2: Creditors wi h Nonpriority Unsecured Claims
 Orlando, FL 32896-5024
                                                               Last 4 digits of account number


 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?

 US Attorney General                                           Line   l,1 of (Check one):                 •   Part 1: Creditors with Priority Unsecured Claims
 Main Justice Building, Room 511
                                                                                                          0   Part 2: Creditors with Nonpriority Unsecured Claims
 10th & Constitution Ave, NW
 Washington, DC 20530
                                                               Last 4 digits of account number


 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?

 US District Attorney                                          Line   l,1 of (Check one):                 •   Part 1: Creditors with Priority Unsecured Claims
 303 Marconi Blvd Ste 200
                                                                                                          0   Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43215-2326
                                                               Last 4 digits of account number


 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?

 Webbank/Fingerhut                                             Line   4. 7 of (Check one):                0   Part 1: Creditors with Priority Unsecured Claims

6250 Ridgewood Rd                                                                                         •   Part 2: Creditors with Nonpriority Unsecured Claims
Saint Cloud, MN 56303-0820
                                                               Last 4 digits of account number



Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page   6 of7
Software Copyright (c) 2019 CINGroup- www.c1ncompass com
            Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                 Desc
                          Main Document - Removed SS Form Page 27 of 54
 Debtor 1      Tedrow, George Clifford                                                                   Case number�� known)


I@(M Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                           Total Claim
                         6a.   Domestic support obligations                                               6a.     $                      0.00
 Total claims
 from Part 1             6b.   Taxes and certain other debts you owe the government                       6b.     $                  1,363.22
                         6c.   Claims for death or personal injury while you were intoxicated             6c.     $                      0.00
                         6d.   Other. Add all other priority unsecured claims. Write that amount here.    6d.     $                      0.00


                         6e.   Total Priority. Add lines 6a through 6d.                                   6e.     $                  1,363.22


                                                                                                                           Total Claim
                         61.   Student loans                                                              61.     $                      0.00
 Total claims
 from Part 2             6g.   Obligations arising out of a separation agreement or divorce that
                               you did not report as priority claims                                      6g.     $                      0.00
                         6h.   Debts to pension or profit-sharing plans, and other similar debts          6h.     $                      0.00
                         6i.   Other. Add all other non priority unsecured claims. Write that amount      6i.
                               here.                                                                              $                 12,116.76


                         6j.   Total Nonpriority. Add lines 61 through 6i.                                6j .    $                 12 116.76




Official Form 106 E/F                                   Schedule   E/F:   Creditors Who Have Unsecured Claims                                           Page 7 of 7

Software Copyright   (c) 2019 CINGroup- www cincompass com
                    Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                   Desc
                                  Main Document - Removed SS Form Page 28 of 54

                Fill in this information to identify your case:

 Debtor         1               George Clifford Tedrow
                                First Name                         Middle Name                Last Name

 Debtor        2
 (Spouse If, filing)            F1rst Name                         Middle Name                Last Name


 United States Bankruptcy Court for the:                    SOUTHERN DISTRICT OF OHIO, COLUMBUS DIVISION


 Case number
 (if known)
                                                                                                                                             0   Check if this is an
                                                                                                                                                 amended filing




Official Form 1 06G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


1.         D o you have any executory contracts o r unexpired leases?

           •   No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.

           0   Yes. Fill in all of the information below even if the contacts of leases are listed on     Schedule AIB.Property(Official Form 106 A/B).

2.         List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
           example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
           unexpired leases.



            Person or company with whom you have the contract or lease                          State what the contract or lease is for
                                Name, Number, Street, City, State and ZIP Code

     2.1
               Name


               Number         Street

               City                                      State                   ZIP   Code
     2.2
               Name


               Number         Street

               City                                      State                   ZIP   Code
     2.3
               Name


               Number         Street

               Cit                                       State                   ZIP   Code
     2.4
               Name


               Number         Street

               Cit                                       State                   ZIP   Code
     2.5
               Name


               Number         Street

               Cit                                       State                   ZIP   Code




Official Form         1 06G                             Schedule     G: Executory Contracts and Unexpired Leases                                                Page   1   of   1
Software Copyright (c) 2019 CINGroup- www cincompass.com
                  Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                         Desc
                                Main Document - Removed SS Form Page 29 of 54

                  Fill in this information to identify your case:

 Debtor       1                George Clifford Tedrow
                               F1rst Name                           M!ddle Name        Last Name

 Debtor     2
 (Spouse if. f1l1ng)           First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                    SOUTHERN DISTRICT OF OHIO, COLUMBUS DIVISION


 Case number
 (if known)
                                                                                                                                 D     Check if this is an
                                                                                                                                       amended filing



Official Form 1 06H
Schedule H: Your Codebtors                                                                                                                              12/15


Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.


       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.


      D    No

      • Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
       California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)


      • No. Go to line 3.
      D    Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?




   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
      line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on ScheduleD (Official Form
       106D), ScheduleE/F (Official Form 106E/F), or ScheduleG (Official Form 106G). Use ScheduleD, ScheduleE/F, or ScheduleG to fill out
       Column          2.

                    Column 1. Your codebtor                                                            Column 2. The creditor to whom you owe the debt
                   Name, Number, Street. City, State and ZIP Code                                      Check all schedules that apply:




    3.1             Rose Tedrow                                                                       • Schedule D, line         2.1
                    280 W Main St
                                                                                                      D Schedule E/F, line
                    Crooksville, OH 43731-1075
                                                                                                      D Schedule G
                                                                                                      Shell point




Official Form 1 06H                                                               Schedule H: Your Codebtors                                        Page 1 of 1
Software Copyright (c) 2019 CINGroup- www.c1ncompass.com
              Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                           Desc
                            Main Document - Removed SS Form Page 30 of 54



Fill in this information to identi     our case:

 Debtor       1                 George Clifford Tedrow

 Debtor 2
 (Spouse, 1f filing)

United States Bankruptcy Court for the:         SOUTHERN DISTRICT OF OHIO, COLUMBUS
                                                DIVISION


 Case number                                                                                               Check if this is:
 (If known)
                                                                                                           D   An amended filing
                                                                                                           D   A supplement showing postpetition chapter    13
                                                                                                               income as of the following date:

 Official Form 1061                                                                                            MM I DD/YYYY

 Schedule 1: Your Income                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor          1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

1@11                   Describe Employment

 1.     Fill in your employment
        information.                                                  Debtor   1                                  Debtor 2 or non-filing spouse

        If you have more than one job,                                •   Employed                                •   Employed
        attach a separate page with            Employment status
        information about additional
                                                                      D   Not employed                            D   Not employed

        employers.
                                               Occupation

        Include part-time, seasonal, or
                                               Employer's name
        self-employed work.


        Occupation may include student or
                                               Employer's address

        homemaker, if it applies.



                                               How long employed there?


•tnt                   Give Details About Monthly Income


Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.


If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to.this form.


                                                                                                         For Debtor 1           For Debtor 2 or
                                                                                                                                non-filing spouse


        List monthly gross wages, salary, and commissions (before all payroll
 2.     deductions). If not paid monthly, calculate what the monthly wage would be.            2.    $              0.00        $            0.00

3.      Estimate and list monthly overtime pay.                                                3.   +$              0.00        +$           0.00

4.      Calculate gross Income. Add line      2+   line   3.                                   4.    $           0.00
                                                                                                                           II       $      0.00




Official Form      1061                                                    Schedule   1: Your Income                                                 page   1
             Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                                             Desc
                           Main Document - Removed SS Form Page 31 of 54


 Debtor 1    Tedrow, George Clifford                                                                                 Case number      (1l known)



                                                                                                                                       1                                   2 or

                                                                                                                     $                                  $
                                                                                                                         For Debtor                     For Debtor
                                                                                                                                                        non-filing seouse
       Copy line    4   here                                                                                4.                             0.00                                 0.00



                                                                                                                        $$                               $$
 5.    List all payroll deductions:

       5a.    Tax, Medicare, and Social Security deductions                                                 5a.                            0.00                                 0.00
       5b.
       5c.
              Mandatory contributions for retirement plans
              Voluntary contributions for retirement plans
                                                                                                            5b.
                                                                                                            5c.      $$                    0.00
                                                                                                                                           0.00           $$                    0.00
                                                                                                                                                                                0.00
       5d.
       5e.
              Required repayments of retirement fund loans
              Insurance
                                                                                                            5d.
                                                                                                            5e.       $$                   0.00
                                                                                                                                           0.00            $$                   0.00
                                                                                                                                                                                0.00
       5f.
       5g.
                Domestic support obligations
              Union dues
                                                                                                            5f.
                                                                                                            5g.        $$                  0.00
                                                                                                                                           0.00
                                                                                                                                                        $$
                                                                                                                                                                                0.00
                                                                                                                                                                                0.00


                                                                                                                     $                                  $
       5h.    Other deductions. Specify:                                                                    5h.+                           0.00     +                           0.00



                                                                                                                     $                                  $
 6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                                       6.                             0.00                                 0.00
 7.    Calculate total monthly take-home pay. Subtract line              6   from line   4.                 7.                             0.00                                 0.00
B.     List all other income regularly received:
       Ba.    Net income from rental property and from operating a business,
              profession, or farm




                                                                                                                          $$                            $$
              Attach a statement for each property and business showing gross
              receipts, ordinary and necessary business expenses, and the total
              monthly net income.                                                                           Sa.                            0.00                                 0.00
       Bb.    Interest and dividends                                                                        Bb.                            0.00                                 0.00
       Be.    Family support payments that you, a non-filing spouse, or a dependent



                                                                                                                         $$                              $$
              regularly receive
                Include alimony, spousal support, child support, maintenance, divorce
              settlement, and property settlement.                                                          Be.                            0.00                                 0.00
       8d.
       Be.
       Bf.
              Unemployment compensation
              Social Security
              Other government assistance that you regularly receive
                                                                                                            Bd.
                                                                                                            Be.            $               0.00
                                                                                                                                    1,620.00              $                     0.00
                                                                                                                                                                          1,480.00

              Include cash assistance and the value (if known) of any non-cash assistance



                                                                                                                         $$                             $$
              that you receive, such as food stamps (benefits under the Supplemental
              Nutrition Assistance Program) or housing subsidies.
              Specify:                                                                                      Bf.                            0.00                                 0.00
       Bg.
       8h.
              Pension or retirement income
              Other monthly income. Specify:
                                                                                                            Bg.
                                                                                                            Bh.+          $                0.00
                                                                                                                                           0.00     +   $                       0.00
                                                                                                                                                                                0.00

 9.    Add all other income. Add lines Ba+Bb+Bc+Bd+Be+Bf+Bg+Bh.                                             9.
                                                                                                                    is              1,620.00       1 is                    1,480.00    1
 10.   Calculate monthly income. Add line
       Add the entries in line   10 for   Debtor   1
                                                       7 + line 9.
                                                       and Debtor 2 or non-filing spouse.
                                                                                                         10.   ,$              1,620.00
                                                                                                                                           1 +I$                1.480.00
                                                                                                                                                                           1 =I$       3,100.00     1
 11.   State all other regular contributions to the expenses that you list in Schedule J.
       Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and




                                                                                                                                                                            +$
       other friends or relatives.
       Do not include any amounts already included in lines          2-10 or amounts that are not     available to pay expenses listed in Schedule                  J.
       Specify:                                                                                                                                                     11.                      0.00

12.    Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
       Write that amount on the Summary        of Schedules and Statistical Summary of Certain Liabilities and                 Related Data, if it applies          12.    1s   __     3,
                                                                                                                                                                                        _1_
                                                                                                                                                                                          oo_.o
                                                                                                                                                                                              _o-f  l
                                                                                                                                                                            Combined
                                                                                                                                                                            monthly income
 13.   Do you expect an increase or decrease within the year after you file this form?

       •          No.

       D        Yes. Explain:




Official Form   1061                                                                 Schedule   1:   Your Income                                                                           page 2
          Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                       Desc
                        Main Document - Removed SS Form Page 32 of 54



 Fill in this information to identify your case:

 Debtor 1               George Clifford Tedrow                                                                Check if this is:

                                                                                                              D        An amended filing
 Debtor 2                                                                                                                                                          13
                                                                                                              D        A supplement showing postpetition chapter
 (Spouse, if filing)                                                                                                   expenses as of the following date:


 United States Bankruptcy Court for the:   SOUTHERN DISTRICT OF OHIO, COLUMBUS                                         MM   I DD I YYYY
                                           DIVISION


Case number
(If known)



 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                     12115
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.


1@1             Describe Your Household
 1.    Is this a joint case?

       • No. Go to line 2.
       D Yes. Does Debtor 2 live in a separate household?
              D No
              D Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate            Household of Debtor 2.

 2.    Do you have dependents?             • No

       Do not list Debtor   1 and          D Yes.    Fill out this information for   Dependent's relationship to            Dependent's       Does dependent
       Debtor    2.                                  each dependent...               Debtor 1 or Debtor 2                   age               live with you?

       Do not state the
       dependents names.



                                                                                                                                               D Yes
                                                                                                                                               D No
                                                                                                                                               D Yes
                                                                                                                                               D No
                                                                                                                                               D Yes
3.     Do your expenses include
                                                   • No
       expenses of people other than
       yours�lf and your dependents?
                                                  D Yes

lilffiF         Estimate Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.


 Include expenses paid for with non-cash government assistance if you know the
 value of such assistance and have included it on Schedule 1: Your Income
 (Official Form 1061.)                                                                                                          Your



4.     The rental or home ownership expenses for your residence. Include first mortgage
       payments and any rent for the ground or lot.                                                           4.   $                                   0.00


       If not included in line 4:


       4a.     Real estate taxes                                                                             4a.   $                                   0.00
       4b.     Property, homeowner's, or renter's insurance                                                  4b.   $                                   0.00
       4c.     Home maintenance, repair, and upkeep expenses                                                 4c.   $                               100.00
       4d.     Homeowner's association or condominium dues                                                   4d.   $                                   0.00
5.     Additional mortgage payments for your residence, such as home equity loans                             5. $                                     0.00




Official Form    106J                                                  Schedule J: Your Expenses                                                               page     1
        Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                            Desc
                      Main Document - Removed SS Form Page 33 of 54


 Debtor 1          Tedrow, George Clifford                                                                  Case number (if known)


6.     Utilities:
       6a.         Electricity, heat, natural gas                                                                6a.        $                         325.00
       6b.     Water, sewer, garbage collection                                                                  6b.        $                         145.00
       6c.     Telephone, cell phone, Internet, satellite, and cable services                                    6c.        $                         148.00
       6d.                 Cell Phone
                   Other. Specify:                                                                               6d.        $                           43.00
7.                        �����-----------------------------
       Food and housekeeping supplies                                                                             7.        $                         600.00
8.     Childcare and children's education costs                                                                   8.        $                             0.00
9.     Clothing, laundry, and dry cleaning                                                                        9.        $                         100.00
10.    Personal care products and services                                                                       10.        $                           50.00
11.    Medical and dental expenses                                                                               11.        $                         100.00
12.    Transportation. Include gas, maintenance, bus or train fare.
       Do not include car payments.                                                                              12.        $                         250.00
13.    Entertainment, clubs, recreation, newspapers, magazines, and books                                        13.        $                         100.00
14.    Charitable contributions and religious donations                                                          14.        $                            0.00
15.    Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.
       15a.        Life insurance                                                                               15a.        $                         123.00
       15b.        Health insurance                                                                             15b.        $                           0.00
       15c.        Vehicle insurance                                                                            15c.        $                         103.00
       15d.        Other insurance. Specify:                                                                    15d.        $                            0.00
16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                                  16.        $                            0.00
17.    Installment or lease payments:
       17a.        Car payments for Vehicle 1                                                                   17a.        $                            0.00
       17b.        Car payments for Vehicle 2                                                                   17b.        $                             0.00
       17c.        Other. Specify:                                                                              17c.        $                             0.00
       17d.        Other. Specify:                                                                              17d.        $                            0.00
 18.   Your payments of alimony, maintenance, and support that you did not report as
       deducted from your pay on line            5, Schedule I, Your Income        (Official Form 1061).         18.        $                            0.00
 19.   Other payments you make to support others who do not live with you.                                                  $                            0.00
       Specify:                                                                                                  19.
 20.   Other real property expenses not included in lines           4   or   5   of this form or on   Schedule 1: Your Income.
       20a.        Mortgages on other property                                                                   20a. $                                  0.00
       20b.        Real estate taxes                                                                            20b.        $                            0.00
       20c.        Property, homeowner's, or renter's insurance                                                 20c.        $                            0.00
       20d.        Maintenance, repair, and upkeep expenses                                                     20d.        $                            0.00
       20e.        Homeowner's association or condominium dues                                                  20e.        $                            0.00
 21.   Other: Specify:                                                                                           21.        +$                           0.00

 22.   Calculate your monthly expenses
       22a. Add lines 4 through 21.                                                                                             $   __________-=2�,1�87�·�0�0
       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                                     $
                                                                                                                                    ----------��� �
       22c. Add line 22a and 22b. The result is your monthly expenses.                                                          $                   -
                                                                                                                                               2,187.00

23.    Calculate your monthly net income.
       23a.        Copy line 12 (your combined monthly   income)   from Schedule I.                             23a.        $                      3,100.00
       23b.    Copy your monthly expenses from line 22c above.                                                  23b.        -$                     2,187.00
                                                                                                                       ..--===========::::=--,
                                                                                                                                          ::
       23c.    Subtract your monthly expenses from your monthly income.
               The result is your      monthly net income.                                                      23c.   Ll   s_________________9_1_3_.o_o---'

24.    Do you expect an increase or decrease in your expenses within the year after you file this form?
       For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
       modification to the terms of your mortgage?

       •     No.

       DYes.                   Explain here:




Official Form 106J                                                      Schedule      J:   Your Expenses                                                           page 2
               Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                            Desc
                             Main Document - Removed SS Form Page 34 of 54




      Fill in this information to identify your case:

Debtor 1                    George Clifford Tedrow
                            First Name                 Middle Name               Last Name

Debtor     2
(Spouse if, filing)         First Name                 Middle Name               Last Name



United States Bankruptcy Court for the:           S OUTHERN DISTRICT OF OHIO, COLUMBUS DIVISION


Case nu mber
(if known)
                                                                                                                                  0   Check if this is an
                                                                                                                                      amended filing




Official Form 1 06Dec

Declaration About an Individual Debtor's Schedules                                                                                                          12/15


If two married people are filing together, both are equally responsible for supplying correct information.


You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to             $250,000, or imprisonment for up to 20
years, or both.        18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below



       Did you pay or agree to pay someone who is          NOT an attorney to help you fill out bankruptcy forms?


        •       No


        D       Yes. Name of person                                                                            AttachBankruptcy Petition Preparer's Notice,
                                          ------                                                               Declaration, and Signature (Official Form 119)



      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.


       X       Is/ George Clifford Tedrow                                        X
               George Clifford Tedrow                                                Signature of Debtor   2
               Signature of Debtor 1


               Date     October 4, 2019                                              Date
                Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                          Desc
                              Main Document - Removed SS Form Page 35 of 54




              Fill in this information to identify your case:

 Debtor 1                       George Clifford Tedrow
                                First Name                    Middle Name                       Last Name

 Debtor     2
 (Spouse if, filing)            F1rst Name                    Mtddle Name                       Last Name


 United States Bankruptcy Court for the:               SOUTHERN DISTRICT OF OHIO, COLUMBUS DIVISION


 Case number
 (if known)
                                                                                                                                                  D   Check if this is an
                                                                                                                                                      amended filing




Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                            4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


l:zrtiiM Give Details About Your Marital Status and Where You Lived Before
1.     What is your current marital status?


       •        Married

       D        Not married


2.     During the last          3   years, have you lived anywhere other than where you live now?


       •        No

       D        Yes. List all of the places you lived in the last   3 years.   Do not include where you live now.


           Debtor      1   Prior Address:                         Dates Debtor      1   lived     Debtor    2   Prior Address:                            Dates Debtor      2
                                                                  there                                                                                   lived there


3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

       •        No
       D        Yes. Make sure you fill out    Schedule H. Your Codebtors        (Official Form 106H).


                 Explain the Sources of Your Income


4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.


       •        No
       D        Yes. Fill in the details.


                                                     Debtor   1                                                           Debtor   2
                                                     Sources of income                     Gross income                   Sources of income               Gross income
                                                     Check all that apply.                 (before deductions and         Check all that apply.           (before deductions
                                                                                           exclusions)                                                    and exclusions)




Official   Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                    page 1

Software Copyright (c) 2019 CINGroup- www.c1ncompass.com
                Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                        Desc
                              Main Document - Removed SS Form Page 36 of 54

 Debtor     1        Tedrow, George Clifford                                                                      Case number(tfknown)




5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of                 other income are alimony; child support; Social Security, unemployment, and
      other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If
      you are filing a joint case and you have income that you received together, list it only once under Debtor             1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.


       D        No

       •        Yes. Fill in the details.


                                                          Debtor 1                                                       Debtor 2
                                                          Sources of income               Gross income from              Sources of income              Gross income
                                                          Describe below.                 each source                    Describe below.                (before deductions
                                                                                          (before deductions and                                        and exclusions)
                                                                                          exclusions)

 From January 1 of current year until                     Social Security                               $16,200.00
 the date you filed for bankruptcy:


 For last calendar year:                                  Social Security                               $19,440.00
 (January 1 to December 31, 2018)


 For the calendar year before that:                       Social Security                               $19,440.00
 (January 1 to December 31, 2017)


                 .
llfjfM               List Certain Payments You Made Before You Filed for Bankruptcy


6.    Are either Debtor 1's or Debtor 2's debts primarily consumer debts?
       D        No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C.                   § 101(8) as "incurred by an
                         individual primarily for a personal, family, or household purpose."


                         During the   90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          D No.         Go to line   7.
                          D    Yes      List below each creditor to whom you paid a total of     $6,825* or more in one or more payments and the total amount you paid that
                                        creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                                       payments to an attorney for this bankruptcy case.
                          •   Subject to adjustment on     4/01122 and every 3 years after that for cases filed on or after the date of adjustment.

       •        Yes.     Debtor 1 or Debtor 2 or both have primarily consumer debts.
                         During the   90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          • No.         Go to line   7.
                          DYes          List below each creditor to whom you paid a total of     $600 or more and the total amount you paid that creditor. Do not include
                                        payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                                        this bankruptcy case.



           Creditor's Name and Address                               Dates of payment              Total amount          Amount you        Was this payment for ...
                                                                                                           paid             still owe


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of
       which you are an officer, director, person in control, or owner of          20% or more of their voting securities; and any managing agent, including one for a
      business you operate as a sole proprietor.              11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.


       •        No
       D Yes. List all payments to an insider.

           Insider's Name and Address                                Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                              paid            still owe


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an




Official   Form 107                                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 2

Software Copyright (c) 2019 CINGroup www cincompass.com
                                        �
                 Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                       Desc
                               Main Document - Removed SS Form Page 37 of 54

 Debtor      1     Tedrow, George Clifford                                                                         Case number(itknown)




      insider?
      Include payments on debts guaranteed or cosigned by an insider.


       •         No

       0         Yes. List all payments to an insider

           Insider's Name and Address                                  Dates of payment              Total amount        Amount you        Reason for this payment
                                                                                                              paid           still owe     Include creditor's name


littj(M Identify Legal Actions, Repossessions, and Foreclosures
9.    Within       1   year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
      and contract disputes.


       •         No

       0         Yes. Fill in the details.

           Case title                                                  Nature of the case           Court or agency                        Status of the case
           Case number


10.   Within       1   year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.


       •         No. Go to line    11.
       0         Yes. Fill in the information below.

           Creditor Name and Address                                       Describe the Property                                   Date                          Value of the
                                                                                                                                                                     property
                                                                       Explain what happened


11.   Within       90 days     before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
       accounts or refuse to make a payment because you owed a debt?

       •         No

       0         Yes. Fill in the details.

           Creditor Name and Address                                       Describe the action the creditor took                   Date action was                   Amount
                                                                                                                                   taken


12.   Within       1   year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
      court-appointed receiver, a custodian, or another official?

       •         No

       0         Yes


littjJW List Certain Gifts and Contributions
13.   Within       2   years before you filed for bankruptcy, did you give any gifts with a total value of more than               $600 per person?
       •         No
       0         Yes. Fill in the details for each gift.

           Gifts with a total value of more than           $600      per       Describe the gifts                                  Dates you gave                      Value
           person                                                                                                                  the gifts


           Person to Whom You Gave the Gift and
       Address:


14.   Within       2   years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than                $600 to   any charity?

       •         No

       0         Yes. Fill in the details for each gift or contribution.

           Gifts or contributions to charities that total                      Describe what you contributed                       Dates you                           Value
           more than      $600                                                                                                     contributed
           Charity's Name
       Address          (Number, Street, City, State and ZIP Code)

littjiM           List Certain Losses


15.   Within       1   year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,



Official   Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 3

Software Copyf1ght (c) 2019 CINGroup- www c1ncompass com
              Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                              Desc
                            Main Document - Removed SS Form Page 38 of 54

 Debtor   1     Tedrow, George Clifford                                                                   Case number (it known)




      or gambling?


      •       No

      D       Yes. Fill in the details.

       Describe the property you lost and                   Describe any insurance coverage for the loss                    Date of your       Value of property
       how the loss occurred                                                                                                loss                             lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line   33 ofSchedule AlB. Property.

l:tjtfM        List Certain Payments or Transfers


16.   Within    1   year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
      consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.


      D       No

      •       Yes. Fill in the details.

       Person Who Was Paid                                           Description and value of any property                  Date payment or           Amount of
       Address                                                      transferred                                             transfer was                payment
       Email or website address                                                                                             made
       Person Who Made the Payment, if Not You

       J.W. Park, LLC                                               Attorney Fees                                           10/4/2019                   $180.00
       PO Box 20622
       Columbus, OH 43220-0622



17.   Within    1   year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line      16.


      •       No

      D       Yes. Fill in the details.

       Person Who Was Paid                                           Description and value of any property                  Date payment or           Amount of
       Address                                                       transferred                                            transfer was                payment
                                                                                                                            made


18.   Within    2   years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your p roperty). Do not include
      gifts and transfers that you have already listed on this statement.

      •       No
      D       Yes. Fill in the details.

       Person Who Received Tran.sfer                                 Description (!nd value of                Describe a_ny property or       Date transfer. was
       Address                                                      property transferred                      payments received or debts      made
                                                                                                              paid in exchange
       Person's relationship to you


19.   Within    10   years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
      beneficiary? (These are often called       asset-protection devices.)
      •       No

      D       Yes. Fill in the details.

       Name of trust                                                 Description and value of the property transferred                        Date Transfer was
                                                                                                                                              made




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4

Software Copyright (c) 2019 CINGroup- www.c·1ncompass com
             Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                                      Desc
                           Main Document - Removed SS Form Page 39 of 54
 Debtor 1          Tedrow, George Clifford                                                                                    Case number(Jiknown)



llljii:W List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20.   Within       1   year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
      sold, moved, or transferred?
       Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and other financial institutions.

       •       No

       D       Yes. Fill in the details.

           Name of Financial Institution and                            Last   4 digits of              Type of account or                  Date account was         Last balance before
           Address      (Number, Street, City, State and ZIP            account number                  instrument                          closed, sold,             closing or transfer
           Code)                                                                                                                            moved, or
                                                                                                                                            transferred


21.    Do you now have, or did you have within                    1   year before you filed for bankruptcy, any safe deposit box or other depository for securities,
      cash, or other valuables?


       •       No

       D       Yes. Fill in the details.

           Name of Financial Institution                                       Who else had access to it?                     Describe the contents                     Do you still
           Address     (Number, Street, City, State and ZIP Code)              Address   (Number, Street, City, State                                                   have it?
                                                                               and ZIP Code)

22.    Have you stored property in a storage unit or place other than your home within                                   1   year before you filed for bankruptcy?


       •       No

       D       Yes. Fill in the details.

           Name of Storage Facility                                            Who else has or had access                     Describe the contents                     Do you still
           Address     (Number, Street, City, State and ZIP Code)              to it?                                                                                   have it?
                                                                               Address    (Number, Street, City, State
                                                                               and ZIP Code)

lllji(M            Identity Property You Hold or Control for Someone Else


23.    Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for
       someone.


       •       No

       D       Yes. Fill in the details.

           Owner's Name                                                        Where is the property?                         Describe the property                                Value
           Address     (Number, Street, City, State and ZIP Code)              (Number, Street, City, State and ZIP
                                                                               Code)

llljilloM Give Details About Environmental Information
For the purpose of Part             10,   the following definitions apply:


•      Environmental law means any                 federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations
       controlling the cleanup of these substances, wastes, or material.

•      Site means any location,             facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to
      own, operate, or utilize it, including disposal sites.

•      Hazardous material means                anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
      material, pollutant, contaminant, or similar term.


Report all notices, releases, and proceedings that you know about, regardless of when they occurred.


24.    Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?


       •       No

       D       Yes. Fill in the details.

           Name of site                                                        Governmental unit                                  Environmental law, if you             Date of notice
           Address     (Number, Street, City, State and ZIP Code)              Address (Number, Street,     City, State and       know it
                                                                               ZIP   Code)




Official   Form 107                                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                    page 5

Software Copyright {c) 2019 CINGroup- www.cincompass.com
            Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                              Desc
                          Main Document - Removed SS Form Page 40 of 54
 Debtor 1       Tedrow, George Clifford                                                                                Case number (it known)



25.   Have you notified any governmental unit of any release of hazardous material?


      •      No
      D      Yes. Fill in the details.

        Name of site                                                  Governmental unit                                    Environmental law, if you         Date of notice
        Address     (Number, Street, City, State and ZIP Code)        Address       (Number, Street, City, State and      know it
                                                                      ZIP   Code)

26.   Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.


      •      No
      D      Yes. Fill in the details.

        Case Title                                                    Court or agency                                  Nature of the case                    Status of the
        Case Number                                                   Name                                                                                   case
                                                                      Address    (Number, Street, City, State
                                                                      and ZIP Code)

lilffiiiM Give Details About Your Business or Connections to Any Business
27.   Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

             D A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

             D A member of a limited liability company (LLC) or limited liability partnership (LLP)

             D A partner in a partnership

             D An officer, director, or managing executive of a corporation

             D An owner of at least 5% of the voting or equity securities of a corporation

      •      No. None of the above applies. Go to Part 12.

      D      Yes. Check all that apply above and fill in the details below for each business.

        Business Name                                            Describe the nature of the business                        Employer Identification number
        Address                                                                                                             Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                            Dates business existed


28.   Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
      institutions, creditors, or other parties.


      •      No
      D      Yes. Fill in the details below.

        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

lf.tTilfW Sign Below
I have read the answers on this           Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are
true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.


 Is/ George Clifford Tedrow
 George Clifford Tedrow                                                     Signature of Debtor 2
 Signature of Debtor 1


 Date      October 4, 2019                                                  Date


Did you attach additional pages to            Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
• No
D Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

• No
D Yes. Name of Person         ___ .      Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).
Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 6

Software Copynght (c) 2019 CINGroup- www.c1ncompass com
             Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                               Desc
                           Main Document - Removed SS Form Page 41 of 54

LBR Form 2016-l(b)

                                                     UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF OHIO, COLUMBUS DIVISION

 In re:                                                                             Case No.
 Tedrow, George Clifford
                                                                                    Chapter 13


                                                             Debtor(s)              Judge




                              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
                         AND APPLICATION FOR ALLOWANCE OF FEES IN CHAPTER 13 CASE

I.      Disclosure


I.      Pursuant to II U.S.C. § 329(a) and Fed. R. Bankr. P. 20 16(b), I certifY that I am the attorney for the above-named debtor(s) and
        that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
        services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is
        as follows:

     For legal services, I have agreed to accept                                                  $                     3,700.00

     Prior to the filing of this statement I have received                                       $                        180.00

     Balance Due                                                                                 $                      3,520.00


2.      The source of the compensation paid to me was:

              •      Debtor          D    Other (specifY):


3.      The source of compensation to be paid to me is:

              •      Debtor          D    Other (specifY):


4.       • I have not agreed to share the above-disclosed compensation with any other persons unless they are members and/or
             associates of my law firm.


        D I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
             of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is
             attached.


II.     Application


5.       I hereby apply for an allowance of fees in the amount set forth above. I understand and agree that the Court may approve,
        without itemization, an allowance of fees not to exceed$3,700, for rendering the legal services set forth below. If I seek
        payment of fees in excess of$3,700, I will file a separate application that sets forth the total amount of the fee requested, and
        that includes an itemization of all legal services performed, the amount and itemization of any expenses for which
        reimbursement is sought, the identification and hourly billing rate of any attorney, paralegal, or other professional person for
        whom fees are sought, and the actual time spend by the attorney, paralegal, or other professional person for whom fees are
        sought.


        a.        Initial client interview, preparation and signing of any retainer or representation agreement, analysis of the debtor's
                  financial situation, and rendering advice to the debtor in determining whether, and under what chapter, to file a petition
                  in bankruptcy;
        b.        Advising the debtor concerning his or her obligations and duties pursuant to the Code, the Rules, the Local Rules,
                  applicable court orders, and provisions of his or her chapter 13 plan;
        c.        Preparation and filing of any document required by§ 52 I of the Code, including Official Form 122C-l and Official
                  Form 122C-2 (if applicable), the petition, schedules, statement of financial affairs and any amendments thereto that may
                  be required;
        d.        Preparation and filing of the chapter 13 plan and any preconfirmation amendments thereto that may be required;
                  provided, legal services performed relative to Paragraphs 5.4.1 ,5.4.2 and 5.4.3 ofthe chapter 13 plan are not covered by

Software Copyright   (c) 2019 CINGroup- www.cincompass.com
             Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                           Desc
                           Main Document - Removed SS Form Page 42 of 54

                the no-look fee and may be compensated through a separate application for fees; however, in such event, no additional
                compensation will be allowed for the preparation and filing of a motion pursuant to Rule 5009(d).
        e.      Preparation and filing of payroll orders and amended payroll orders, except amended payroll orders prepared in
                connection with the modification of a plan or the temporary suspension of payments;
        f.      Representation of the debtor at the § 341 meeting of creditors and confirmation hearing, and at any adjournments
                thereof;
        g.      Filing of address changes for the debtor;
        h.      Review of claims;
        1.      Review of notice of intention to pay claims;
        j.      Preparation and filing of objections to non-real estate and non-tax claims, exclusive of any hearings;
       k.       Preparation and filing of first motion to suspend or temporarily reduce plan payments;
        I.      Representation of the debtor in addressing any routine tax return or tax refund inquiries by the trustee, exclusive of any
                motion, objection, or hearing;
       m.       Filing of a notice of final cure payment, when filed by the debtor, exclusive of any hearings;
        n.      Preparation and filing of debtor's certification regarding issuance of discharge order;
        o.      Routine phone calls and questions;
        p.      File maintenance and routine case management; and
        q.      Any other duty as required by local decision or policy.




6.     By agreement with the debtor(s), the above-disclosed fee does not include the following services:
                Representation of the debtor at adversary proceedings and other contested bankruptcy matters




 October 4, 2019                                                      /s/ James W. Park
 Date                                                                 James W. Park
                                                                      Name
                                                                      J.W. Park, LLC


                                                                      PO Box 20622
                                                                      Columbus, OH 43220-0622




                                                                      jameswparkesq@gmail.com
                                                                      0082331




Software Copyright {c) 2019 CINGroup- www.cincompass.com
              Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                     Desc
                            Main Document - Removed SS Form Page 43 of 54

                                                    United States Bankruptcy Court
                                           Southern District of Ohio, Columbus Division


     IN RE:


                                             Debtor(s)

                                            VERIFICATION OF CREDITOR MATRIX

     The above named debtor(s) hereby verify(ies) that the attached matrix listing creditors is true to the best of my(our) knowledge.




                                            Signature:   Is/ Ge�r:f1!L9.1ifford
                                                                           Tecf!Q�<��     <<<��<--���----�---�-------�-<�

                                                         George Clifford Tedrow                                                  Debtor




                                                                                                                     Joint Debtor, if any




E'
8
�
Q_
E
§
u


l
�
�
"'
Q_
E
8
z
0
 I
"'
0
0

a;
N
0
"'
�
�
Q_
"
0
o,
z
0
"'

;;
N

@
Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57   Desc
              Main Document - Removed SS Form Page 44 of 54




      Advance America
      3003 50th St Ste 500
      Lubbock,    TX       79413-4139




      AEP Ohio
      PO Box 24401
      Canton,    OH        44701-4401



      American    InfoSource LP
      PO Box 71083
      Charlotte,       NC    28272



      Capital One Bank
      PO Box 30281
      Salt   Lake City,           UT   84130-0281




      Citibank
      1000 Technology Dr
      O'Fallon,       MO    63368-2239




      Columbia Gas
      290 W Nationwide Blvd Fl 5
      Columbus,       OH    43215-2561



      Fidelity Collections
      380 Summit Ave
     Steubenville,           OH    43952-2667
Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57   Desc
              Main Document - Removed SS Form Page 45 of 54




      Genesis Healthcare               System
      800    Forest Ave
      Zanesville,     OH        43701-2821




      Genesis Healthcare System
      740    Adair   Ave
      Zanesville,     OH        43701-2838




      Goebel Funeral Home
      36    N Buckeye St
      Crooksville,         OH       43731-1066




      Internal Revenue Service
      PO Box 7346
      Philadelphia,            PA    19101-7346




      Manley Deas         Kochalski,       LLC
      PO Box 165028
      Columbus,      OH     43216-5028




      Midland Funding,               LLC
      2365    Northside Dr Ste 300
      San Diego,      CA        92108�2709




      Muskingum Valley Health Center
      716    Adair   Ave
      Zanesville,         OH        43701-2836
Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57   Desc
              Main Document - Removed SS Form Page 46 of 54




      Portfolio Recovery Associates,               LLC
      PO Box 41067
      Norfolk,    VA         23541-1067




      Quantum3 Group,             LLC
      PO Box 788
      Kirkland,        WA        98083-0788




      Select Specialty Hospital
      2000 Tamarack Rd
      Newark,     OH        43055-1183




      Shellpoint
      PO Box     10675
      Greenville,           SC     29603-0675




      SYNCB/Wal-Mart
      PO Box     965024
      Orlando,     FL        32896-5024




      The Ohio State University Wexner Medical
      PO Box     183107
      Columbus,     OH           43218-3107   ·




      US Attorney General
      Main   Justice Building,             Room 511
      lOth   &   Constitution Ave,            NW
      Washington,           DC     20530
Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57   Desc
              Main Document - Removed SS Form Page 47 of 54




      US District Attorney
      303    Marconi    Blvd Ste 200
      Columbus,    OH     43215-2326




      Webbank/Fingerhut
      6250    Ridgewood Rd
      Saint Cloud,      MN   56303-0820
              Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                          Desc
                            Main Document - Removed SS Form Page 48 of 54


 Fill in this information to identify your case:                                                                  Check as directed in lines 17 and 21:

                                                                                                                    According to the calculations required by this
 Debtor 1              George Clifford Tedrow
                                                                                                                    Statement:

 Debtor 2
                                                                                                                    •     1. Disposable income is not determined under
 (Spouse. rf filing)
                                                                                                                               11 U S.C.§ 1325(b)(3).

                                                  Southern District of Ohio, Columbus
                                                                                                                    D     2. Disposable income is determined under 11
 United States Bankruptcy Court for the:          Division
                                                 ���-----------------                                                          U S.C.§ 1325(b)(3).

 Case number
 (if known)                                                                                                         •     3. The commitment period is 3 years.

                                                                                                                    D     4.   The commitment period is 5 years.

                                                                                                                     D   Check if this is an amended filing


Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                                        12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space
is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (if known).


                   Calculate Your Average Monthly Income

   1.   What is your marital and filing status? Check one only.

         D    Not married. Fill out Column A, lines 2-11.

         •    Married. Fill out both Columns A and B, lines 2-11.



     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case.            11 U.S. C.§
     101{10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
     6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses
     own the same rental property, put the income from that property in one column only. If you have nothing to                line, write SO in the

                                                                                                           Column A                    Column B
                                                                                                           Debtor 1                    Debtor 2 or
                                                                                                                                       non-filing spouse

   2.   Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
        payroll deductions).                                                                               $               0.00        $               0.00

   3.   Alimony and maintenance payments. Do not include payments from a spouse if
        Column B is filled in.                                                                             $               0.00        $               0.00
   4.   All amounts from any source which are regularly paid for household expenses
        of you or your dependents, including child support. Include regular contributions
        from an unmarried partner. members of your household, your dependents, parents, and
        roommates. Do not include payments from a spouse. Do not include payments you
        listed on line   3                                                                                 $               0.00        $               0.00
   5.   Net income from operating a business,
        profession, or farm                                           Debtor     1
        Gross receipts (before all deductions)                               $       0.00
        Ordinary and necessary operating expenses                        -$          0.00
        Net monthly income from a business, profession, or farm          $           0.00   Copy here ->   $               0.00        $               0.00
  6.    Net income from rental and other real property                Debtor     1
        Gross receipts (before all deductions)                               $       0.00
        Ordinary and necessary operating expenses                        -$          0.00
        Net monthly income from rental or other real property            $           0.00   Copy here ->   $               0.00        $               0.00




Official Form 122C-1             Chapter   13 Statement of Your Current          Monthly Income and Calculation of Commitment Period                                  page    1
Software Copyrrght (c) 2019 CINGroup- www.cincompass.com
             Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                                      Desc
                           Main Document - Removed SS Form Page 49 of 54

 Debtor 1      Tedrow, George Clifford                                                                           Case number    (If known)


                                                                                                             Column A                           Column B
                                                                                                             Debtor 1                           Debtor2 or
                                                                                                                                                non-filing spouse

  7.                                                                                                                     0.00                                    0.00
                                                                                                               -----
                                                                                                                                                $
                                                                                                             $

                                                                                                               __ _ ::..:0 .::..· 00=-
        Interest, dividends, and royalties

  8.                                                                                                         $                                          0.00
                                                                                                                                                           -
                                                                                                                                                    -----'---
        Unemployment compensation                                                                                _                              $

        Do not enter the amount if you contend that the amount received was a benefit under the
        Social Security Act. Instead, list it here:

             For you                                                $                      0.00
             For your spouse                                        $                      0.00
  9.
                                                                                                                                    o
                                                                                                                                    _ _.o_o_         0.00
                                                                                                                  ___                               -----
        Pension or retirement income. Do not include any amount received that was a benefit
        under the Social Security Act.                                                                       $                                  $

  10. Income from all other sources not listed above. Specify the source and amount. Do                          _
        not include any benefits received under the Social Security Act or payments received as
        a victim of a war crime, a crime against humanity, or international or domestic terrorism.
        If necessary, Jist other sources on a separate page and put the total below.

                                                                                                             $                      0.00        $                0.00
                                                                                                             $                      0.00        $                0.00
                    Total amounts from separate pages, if any.                                           +   $                      0.00        $                0.00




                                                                                               I·                  0.00

                                                                                                                                li·                 0.00

                                                                                                                                                           ll·                 0.00
   11. Calculate your total average monthly income. Add lines 2 through 10 for
        each column. Then add the total for Column A to the total for Column B.


                                                                                                                                                                      Total average
                                                                                                                                                                      monthly income

                   Determine How to Measure Your Deductions from Income


  12. Copy your total average monthly income from line              11.                                                                                          s             0.00
  13. Calculate the marital adjustment. Check one:

        D      You are not married. Fill in 0 below.

        D      You are married and your spouse is filing with you. Fill in 0 below.

        •      You are married and your spouse is not filing with you.

               Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you or your dependents
               such as payment of the spouse's tax liability or the spouse's support of someone other than you or your dependents.

               Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary, list additional adjustments on
               a separate page.


                                                                                                                                _
               If this adjustment does not apply, enter 0 below.
                                                                   --
                                                                     --
                                                                                                         _
                                                                                                     $       ____




                                                                                                     $   _




                         --                                                       - ,+�$ ==
                                                                                                          _ _ __




                       --  ------------------                             --------
                       Total

                                                                                               ._l
                                                                                                o .o
                                                                                           ======
                                                                                                    o
                                                                                                   ==
                                                                                                     s
                                                                                                      -.
                                                                                                                          _ _
                                                                                                                                      _JrCopy   here=>                            0.00



                                                                                                                                                             I
                                                                                                       _ _                      _
                                                                                                     __   _




  14.       Your current monthly income. Subtract line 13 from line 12.                                                                                          ,   ______   o_ .o_o_


  15.       Calculate your current monthly income for the year. Follow these steps:

                                                                                                                                                                      0.00
            15a.   Copy line 14 here=>                                                                                                                           $   -----
                   Multiply line 15a by 12 (the number of months in a year).                                                                                         X 12


            15b.   The result is your current monthly income for the year for this part of the form.
                                                                                                                                                             I   s
                                                                                                                                                                     ______    o
                                                                                                                                                                               _ ._
                                                                                                                                                                                  oo_




Official Form 122C-1             Chapter   13   Statement of Your Current Monthly Income and Calculation of Commitment Period                                                   page     2
Software Copyright (c) 2019 CINGroup- www.cincompass.com
             Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                                   Desc
                           Main Document - Removed SS Form Page 50 of 54

Debtor 1      Tedrow, George Clifford                                                                    Case number   (if known)



  16. Calculate the median family income that applies to you. Follow these steps:

       16a. Fill in the state in which you live.                              OH


       16b. Fill in the number of people in your household.                     2

       16c. Fill in the median family income for your state and size of household.                                                            $     62,308.00
                                                                                                                                                  -----


              To find a list of applicable median income amounts, go online using the link specified in the separate
              instructions for this form. This list may also be available at the bankruptcy clerk's office.

  17. How do the lines compare?

       17a.        •     Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box Qisposable income is not determined under 11
                         U.S. C.§ 1325(b)(3). Go to Part 3.   Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).

       17b.        D                                                                                                                         U.S. C.§
                         Line 15b is more than line 16c. On the top of page 1 of this form, check box Z)isposable income is determined under 11
                         1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2). On line 39 of that form, copy
                         your current monthly income from line 14 above.

                Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)


 18.   Copy your total average monthly income from line 11 .                                                                              $   _____             ::..:0·
                                                                                                                                                                      .::.: 00:._
 19.   Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend
       that calculating the commitment period under 11 U.S.C.§ 1325(b)(4) allows you to deduct part of your spouse's
       income, copy the amount from line 13.
       19a. If the marital adjustment does not apply, fill in 0 on line 19a.                                                             -$   _____             ::..:0·
                                                                                                                                                                      .::.: 00
                                                                                                                                                                             =--



       19b. Subtract line 19a from line 18.




 20.   Calculate your current monthly income for the year. Follow these steps:

       20a. Copy line 19b                                                                                                                     $           0.00
                                                                                                                                                  -----




              Multiply by 12 (the number of months in a year).                                                                                    X 12


       20b. The result is your current monthly income for the year for this part of the form

                                                                                                                                              ~
       20c. Copy the median family income for your state and size of household from line 16c                                                  $     62,308.00
                                                                                                                                                  -----




       21.    How do the lines compare?


               •       Line 20b is less than line 20c.- Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3, The commitment period
                       is 3 years. Go to Part 4.

               D       Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 4, The
                       commitment period is 5 years. Go to Part 4.

                Sign Below

       By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.


    X Is/ George Clifford Tedrow
           George Clifford Tedrow
           Signature of Debtor 1

       Date     October 4, 2019
               MM/DD /YYYY

       If you checked 17a, do NOT fill out or file Form 122C-2.

       If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




Official Form 122C-1              Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                  page 3
Software Copynght (c) 2019 CINGroup- www.cincompass.com
          Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                         Desc
                        Main Document - Removed SS Form Page 51 of 54


           Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form                                            201 0)


                                                                                               Chapter 7:          Liquidation
This notice is for you if:
                                                                                                       $245       filing fee
        You are an individual filing for bankruptcy,
        and                                                                                             $75   administrative fee

        Your debts are primarily consumer debts.                                               +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S. C.
        § 101 (8) as "incurred by an individual                                                        $335       total fee
        primarily for a personal, family, or
        household purpose."                                                                    Chapter 7 is for individuals who have financial
                                                                                               difficulty preventing them from paying their debts
                                                                                               and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                                 property to be used to pay their creditors. The
 individuals                                                                                   primary purpose of filing under chapter 7 is to have
                                                                                               your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                        relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                            many of your pre-bankruptcy debts. Exceptions
                                                                                               exist for particular debts, and liens on property may
        Chapter 7- Liquidation                                                                 still be enforced after discharge. For example, a
                                                                                               creditor may have the right to foreclose a home
        Chapter 11 - Reorganization                                                            mortgage or repossess an automobile.


        Chapter 12- Voluntary repayment plan                                                   However, if the court finds that you have committed
                          for family farmers or                                                certain kinds of improper conduct described in the
                          fishermen                                                            Bankruptcy Code, the court may deny your
                                                                                               discharge.
        Chapter 13 -Voluntary repayment plan
                          for individuals with regular                                         You should know that even if you file chapter 7 and
                          income                                                               you receive a discharge, some debts are not
                                                                                               discharged under the law. Therefore, you may still
                                                                                               be responsible to pay:

You should have an attorney review your
 decision to file for bankruptcy and the choice of                                                 most taxes;
 chapter.
                                                                                                   most student loans;


                                                                                                   domestic support and property settlement
                                                                                                   obligations;




Notice Required by 11   U.S.C.   § 342(b) for Individuals Filing for Bankruptcy (Form 201 0)                                                       page 1


Software CopyC1ght (c) 2019 CINGroup- www.cincompass com
          Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                             Desc
                        Main Document - Removed SS Form Page 52 of 54



        most fines, penalties, forfeitures, and criminal                                      your income is more than the median income for your
        restitution obligations; and                                                          state of residence and family size, depending on the
                                                                                              results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                                  administrator, or creditors can file a motion to dismiss
        papers.                                                                               your case under§ 707(b) of the Bankruptcy Code. If a
                                                                                              motion is filed, the court will decide if your case should
You may also be required to pay debts arising from:                                           be dismissed. To avoid dismissal, you may choose to
                                                                                              proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                       Code.

        fraud or defalcation while acting in breach of                                        If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                                   the trustee may sell your property to pay your debts,
                                                                                              subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                          of the proceeds from the sale of the property. The
                                                                                              property, and the proceeds from property that your
        death or personal injury caused by operating a                                        bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                                  entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                                enable you to keep your home, a car, clothing, and
                                                                                              household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                        the property is sold.
 can dismiss your chapter 7 case if it finds that you
 have enough income to repay creditors a certain                                              Exemptions are not automatic. To exempt property,
 amount. You must file Chapter 7 Statement of Your                                            you must list it on Schedule C: The Property You Claim
 Current Monthly Income (Official Form 122A-1) if you                                         as Exempt (Official Form 106C). If you do not list the
 are an individual filing for bankruptcy under chapter 7.                                     property, the trustee may sell it and pay all of the
 This form will determine your current monthly income                                         proceeds to your creditors.
 and compare whether your income is more than the
 median income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                      Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A-2).
                                                                                                          $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form -the Chapter 7 Means Test                                               +           $550    administrative fee
 Calculation (Official Form 122A-2). The calculations
                                                                                                          $1,717    total fee
 on the form- sometimes called the Means
 Test-deduct from your income living expenses and
                                                                                              Chapter 11 is often used for reorganizing a business,
 payments on certain debts to determine any amount
                                                                                              but is also available to individuals. The provisions of
 available to pay unsecured creditors. If
                                                                                              chapter 11 are too complicated to summarize briefly.




Notice Required by 11   U.S.C. § 342(b) for   Individuals Filing for Bankruptcy (Form 2010)                                                         page 2

Software Copyright (c) 2019 CINGroup- www.cincompass com
          Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                       Desc
                        Main Document - Removed SS Form Page 53 of 54



             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
            your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
            and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.


            Although the law allows you to represent yourself in bankruptcy court, you should understand that
            many people find it difficult to represent themselves successfully. The rules are technical, and a
            mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
            and following all of the legal requirements.


            You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
            necessary documents.


             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
            fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
             to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
                    farmers or fishermen                                                  you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75      administrative fee                                           factors.
                  $275       total fee
                                                                                          After you make all the payments under your plan,
Similar to chapter 13, chapter 12 permits family farmers                                  many of your debts are discharged. The debts that
 and fishermen to repay their debts over a period of time                                 are not discharged and that you may still be
 using future earnings and to discharge some debts that                                   responsible to pay include:
 are not paid.
                                                                                                 domestic support obligations,


                                                                                                 most student loans,
 Chapter 13: Repayment plan for
                    individuals with regular                                                     certain taxes,   ·




                    income
                                                                                                 debts for fraud or theft,


                  $235       filing fee                                                          debts for fraud or defalcation while acting in a
 +                  $75      administrative fee                                                  fiduciary capacity,
                  $310       total fee
                                                                                                 most criminal fines and restitution obligations,

 Chapter 13 is for individuals who have regular income
                                                                                                 certain debts that are not listed in your
 and would like to pay all or part of their debts in
                                                                                                 bankruptcy papers,
 installments over a period of time and to discharge
 some debts that are not paid. You are eligible for
                                                                                                 certain debts for acts that caused death or
 chapter 13 only if your debts are not more than certain
                                                                                                 personal injury, and
 dollar amounts set forth in 11 U.S. C. § 109.

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                        page 3

Software Copyright (c) 2019 CINGroup- www.c1ncompass.com
          Case 2:19-bk-56421 Doc 1-1 Filed 10/04/19 Entered 10/04/19 16:58:57                                                      Desc
                        Main Document - Removed SS Form Page 54 of 54

                                                                                          A married couple may file a bankruptcy case
              Warning: File Your Forms on Time                                            together-called a joint case. If you file a joint case
                                                                                          and each spouse lists the same mailing address on the
Section 521(a)(1) of the Bankruptcy Code requires that                                    bankruptcy petition, the bankruptcy court generally will
you promptly file detailed information about your                                         mail you and your spouse one copy of each notice,
creditors, assets, liabilities, income, expenses and                                      unless you file a statement with the court asking that
general financial condition. The court may dismiss your                                   each spouse receive separate copies.
bankruptcy case if you do not file this information
within the deadlines set by the Bankruptcy Code, the                                      Understand which services you could receive from
Bankruptcy Rules, and the local rules of the court.                                       credit counseling agencies


For more information about the documents and                                              The law generally requires that you receive a credit
their deadlines, go to:                                                                   counseling briefing from an approved credit counseling
http://www.uscourts.gov/bkforms/bankruptcy form                                           agency. 11 U.S.C. § 1 09(h). If you are filing a joint
s.html#procedure.                                                                         case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
Bankruptcy crimes have serious consequences                                               briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you
        of perjury-either orally or in writing-in                                         generally must complete a financial management
        connection with a bankruptcy case, you may be                                     instructional course before you can receive a
        fined, imprisoned, or both.                                                       discharge. If you are filing a joint case, both spouses
                                                                                          must complete the course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ustleo/hapcpa/ccde/cc approved.html
        other offices and employees of the U.S.
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
Make sure the court has your mailing address                                              http://www.uscourts.gov/FederaiCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
The bankruptcy court sends notices to the mailing                                         AndDebtCounselors.aspx
address you list on Voluntary Petition for Individuals
Filing for Bankruptcy (Official Form 101 ). To ensure                                     If you do not have access to a computer, the clerk of
that you receive information about your case,                                             the bankruptcy court may be able to help you obtain
Bankruptcy Rule 4002 requires that you notify the court                                   the list.
of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 4

Software Copynght {c) 2019 CINGroup   �   www cincompass.com
